



SUBLEASE




Between


ADVANCE MAGAZINE PUBLISHERS INC. D/B/A CONDÉ NAST, Sublandlord


And


AMBAC ASSURANCE CORPORATION, Subtenant


















Premises:
The Entire 41st Floor
One World Trade Center
New York, New York








989009/Jan 16th revisions
Clean cc AMBAC
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------




Table of Contents


Page




1.
Demise; Term    1

2.
Fixed Rent.    3

3.
Additional Rent    4

4.
Use    6

5.
Quiet Enjoyment    6

6.
Services ………………………………………………………………………………….. 6

7.
Incorporation; Lease.    7

8.
Remedies.    8

9.
Termination of Lease    8

10.
Subordination    9

11.
Assignment and Subleasing    9

12.
Sublandlord's Obligations    17

13.
Broker    18

14.
Holdover    19

15.
Insurance    20

16.
Condition of the Premises    20

17.
Merger    20

18.
Notices    20

19.
Consents    22

20.
Delivery of Possession…………………………………………………………………22

21.
Damage by Fire or Other Cause; Condemnation    23

22.
Security    23

23
Alterations Work Allowance;    25





i
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------



Table of Contents
(continued)
Page






24
Furniture, Fixtures and Equipment    28

25
Condenser Water    28

26
Loading Dock; Freight Elevators    29

27
Core and Shaft Space    29

28
Signage    29

29
INTENTIONALLY OMITTED.    29

30
Termination Option    29

31
Cafeteria    30

32
Access    30

33
Governmental Incentives    30

34.
Communications    31

35.
Authority    31

36.
ACP5    31

37. Sustainability………………………………………………………………………………31
38. Definitions………………………………………………………………………………... 31
39. Consequential Damages …………………………………………………………………. 31
40. Counterparts; Original Agreement ……………………………………………………… 31


EXHIBITS:
Exhibit A - Premises………………………………………………………………………… 33
Exhibit B - Excluded Provisions…………………………………………………………….34-36
Exhibit C - Form of Letter of Credit ………………………………………………………..37-39
Exhibit A to Letter of Credit …………………………………………………………………..40


ii
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------



Table of Contents
(continued)
Page






Exhibit B to Letter of Credit …………………………………………………………………41-43
Exhibit C-1 - BNY Mellon National Association Letter of Credit …………………………44-46
Exhibit D - FF&E ……………………………………………………………………………..47
Exhibit E - INTENTIONALLY OMITTED ……………………………………………….. . 48
Exhibit F – Subtenant’s Work ………………………………………………………………… 49
Exhibit G – Competitors List …………………………………………………………………. 50
Exhibit H – Signage ……………………………………………………………………………51








iii
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------






SUBLEASE




SUBLEASE (this “Sublease”), dated as of January ______, 2019, between ADVANCE
MAGAZINE PUBLISHERS INC. D/B/A CONDÉ NAST, a New York corporation, having an
office at One World Trade Center, New York, New York 10048 (“Sublandlord”), and
AMBAC ASSURANCE CORPORATION, a Wisconsin stock insurance company, having an
office at One State Street Plaza, New York, New York 10004 (“Subtenant”).
W I T N E S S E T H:
WHEREAS, Sublandlord is the lessee under a certain Lease, dated May 25, 2011 (as
amended, the “Lease”), with WTC Tower 1 LLC, as landlord (“Prime Lessor”), and
Sublandlord, as tenant, which Lease demises the premises (the “Prime Leased
Premises”) covering the entire 20th through 44th floors and certain below grade
space in the building known as One World Trade Center or 1 World Trade Center,
New York, New York (the “Building”); and
WHEREAS, Subtenant desires to sublet (a) the entire 41st floor of the Building,
as more particularly shown on Exhibit A annexed hereto (the “Premises”) from
Sublandlord, and Sublandlord is willing to sublet the same to Subtenant, on the
terms and conditions hereinafter set forth;
WHEREAS, terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Lease;
NOW, THEREFORE, Sublandlord and Subtenant agree as follows:
1.Demise; Term    . (i) Sublandlord hereby subleases to Subtenant, and Subtenant
hereby hires from Sublandlord, the Premises for a term (the “Term”) to commence
on the later to occur of (a) the date Sublandlord and Subtenant receive Prime
Lessor’s written consent to this Sublease, which expressly provides in
accordance with Article 11(a)(viii) below, for Prime Lessor’s advanced consent
to any assignments and subleases effectuated pursuant to Articles 11(a)(ii) and
(a)(iii) below and is otherwise in form reasonably satisfactory to Sublandlord
and Subtenant, (b) the date Sublandlord tenders possession of the Premises to
Subtenant in the condition required in Article 16 of this Sublease, and (c)
April 1, 2019 (the later of such dates in clauses (a), (b) and (c) is called the
“Commencement Date”) and to expire (unless sooner terminated in accordance with
this Sublease or applicable law) on January 31, 2030 (the “Expiration Date”),
both dates inclusive.
(ii) (a) Sublandlord shall have no liability to Subtenant for failure to cause
the Commencement Date to occur on or before any particular date, except as
expressly set forth in this Article 1(ii) nor shall the validity of this
Sublease be impaired, except as expressly set forth in this Article 1(ii) or as
otherwise expressly set forth in this Sublease. If the Commencement Date has not
occurred on or before: (I) May 1, 2019 (as such date may be extended on a day
for day basis for each day of Force Majeure (as defined below) (the “Outside
Date”), then the Rent Commencement Date shall be extended accordingly beyond the
date the Rent Commencement Date



--------------------------------------------------------------------------------

-1-


WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





would otherwise have occurred so that Subtenant shall be entitled to an
additional rent abatement for each and every day (or partial day) of such delay
as follows: (x) one day for each of the first 31 days from and after the Outside
Date that the Commencement Date does not occur and (y) two days for each of the
next 123 days from and after the Outside Date that the Commencement Date does
not occur; (II) October 1, 2019 (as such date may be extended on a day for day
basis for each day of Force Majeure, the “First Cash Payment Date”), Sublandlord
shall make a one-time payment to Subtenant, within 5 business days of the First
Cash Payment Date, inclusive of such date, time being of the essence, equal to
$250,000.00; (III) November 1, 2019 (as such date may be extended on a day for
day basis for each day of Force Majeure, the “Second Cash Payment Date”), then
Sublandlord shall make a one-time payment to Subtenant, within 5 business days
of the Second Cash Payment Date, inclusive of such date, time being of the
essence, equal to $250,000.00, and (IV) December 1, 2019 (as such date may be
extended on a day for day basis for each day of Force Majeure, the “Third Cash
Payment Date”), then Sublandlord shall make a one-time payment to Subtenant,
within 5 business days of the Third Cash Payment Date, inclusive of such date,
time being of the essence, equal to $250,000.00. For purposes of clarification
and not in limitation of the foregoing, the parties acknowledge that the Rent
Commencement Date shall not be postponed, and Sublandlord shall have no
obligation to make the cash payments set forth in this Article 1(ii)(a), if
applicable, to the extent and only to the extent that any delay of the
Commencement Date is due solely to a Force Majeure event or a delay due to
obtaining Prime Lessor’s consent beyond the period of time provided for delivery
of such consent or denial of such consent set forth in Section 8.01(D) of the
Lease.


(b) In addition to, and without limitation of the terms of Article 1(ii)(a)
above, if the Commencement Date has not occurred for whatever reason on or
before: (I) July 1, 2019, then Subtenant shall have the right to terminate this
Sublease by giving notice thereof to Sublandlord at any time from July 1, 2019
through July 31, 2019 (provided that the Commencement Date has not occurred on
or before the date that Subtenant gives such notice), time being of the essence,
(II) September 1, 2019, then Subtenant shall have the right to terminate this
Sublease by giving notice thereof to Sublandlord at any time from September 1,
2019 through September 30, 2019 (provided that the Commencement Date has not
occurred on or before the date that Subtenant gives such notice), time being of
the essence, or (III) January 1, 2020, then Subtenant shall have the right to
terminate this Sublease by giving notice thereof to Sublandlord at any time from
and after January 1, 2020 (provided that the Commencement Date has not occurred
on or before the date that Subtenant gives such notice), and in any such case,
this Sublease shall terminate on the date which is the 7th business day after
the date such termination notice is given by Subtenant to Sublandlord; provided,
that any notice of termination delivered by Subtenant to Sublandlord pursuant to
clause (I) or (II) of this Article 1(ii)(b), shall be null and void and of no
further force or effect if the Commencement Date shall have occurred prior to
the 7th business day after the date Subtenant has delivered such termination
notice to Sublandlord.


(c) In addition to the foregoing and without limitation of the terms of Article
1(ii)(a) and (b) above, if on or after April 1, 2019 the Commencement Date has
not occurred as a result of Force Majeure, Sublandlord and Subtenant shall each
have the right to terminate this Sublease by giving notice thereof to the other
party at any time from and after April 1, 2019, in which case


2
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





this Sublease shall terminate, effective as of the date that Sublandlord or
Subtenant, as applicable, delivers such termination notice to the other party.


(d) If Subtenant terminates this Sublease pursuant to the terms of Article
1(ii)(b) or (c) above or either party terminates this Sublease pursuant to the
terms of Article 1(ii)(c) above, from and after the date of termination, neither
party shall have any further obligations to the other under this Sublease;
provided that (A) if Subtenant exercises Subtenant’s right to terminate this
Sublease from and after January 1, 2020 or either party exercises its right to
terminate this Sublease from and after April 1, 2019, in any such case, in
accordance with the terms of Articles 1(ii)(b) and (c), respectively,
Sublandlord shall promptly pay to Subtenant (and in no event later than 5
business days from the date of such termination) any theretofore accrued and
unpaid amounts Sublandlord was obligated to pay Subtenant pursuant to Articles
1(ii)(a)(II)-(IV) above; and (B) Sublandlord shall promptly refund to Subtenant
(and in no event later than 5 business days from the date of such termination)
(x) the first monthly installment of Fixed Rent paid to Sublandlord concurrently
with the execution of this Sublease, and (y) the Security Deposit (as defined
below) theretofore deposited with Sublandlord. For purposes of clarification,
nothing in this Article 1(ii) shall limit Sublandlord’s right to terminate the
Prime Lease pursuant to the exercise of a termination right provided for in the
Lease as a result of a casualty or taking or Subtenant’s right to terminate this
Sublease pursuant to the exercise of a termination right provided for in this
Sublease in the event of a Force Majeure constituting a casualty or condemnation
with respect to the Premises.


(e) For purposes of this Article 1(ii), the term “Force Majeure” shall mean
Sublandlord’s inability to deliver the Premises to Subtenant in the condition
required pursuant to Article 16 of this Sublease to the extent and solely due to
(A) enemy or terrorist action, (B) acts of God, (C) natural disasters, (D)
government regulations imposed after the date hereof, (E) Building-wide strikes
or labor disputes (as distinguished from a labor dispute that Sublandlord may
have with a service provider), (F) casualty, or (G) any other event outside of
Sublandlord’s control that prevents access to the Building and/or the Premises
for any extended period of time. Each party shall give to the other party notice
of any Force Majeure within 3 business days (or, in the case of a Force Majeure
described in clauses (A)-(C), such longer period of time as may be necessary to
the extent such Force prevents delivery of such notice) after knowledge of such
Force Majeure.


(f) The provisions of this Article 1(ii) shall be Subtenant’s sole and exclusive
remedies if the Commencement Date does not occur on or before any particular
date and shall survive the termination of this Sublease. This Article 1(ii) is
intended to control in the event of any conflict with Article 20 below and shall
be an express provision to the contrary for purposes of Section 223-a of the New
York Real Property Law and any other law of like import now or hereafter in
effect.


2.Fixed Rent.     (%3) Subtenant shall pay to Sublandlord a fixed basic rent
(“Fixed Rent”) as follows:
(A)
for the period commencing on the Rent Commencement Date (as defined below) and
ending on the day immediately preceding the fifth



3
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





(5th) anniversary of the Rent Commencement Date, at the rate of $2,534,058 per
annum, payable in equal monthly installments of $211,171.50 (i.e., $54.00 per
rentable square foot);


(B)
for the period commencing on the fifth (5th) anniversary of the Rent
Commencement Date and ending on the Expiration Date, at the rate of
$2,768,693.04 per annum, payable in equal monthly installments of $230,724.42
(i.e. $59.00 per rentable square foot) of;

(b)    Subtenant shall pay the Fixed Rent in equal monthly installments in
advance commencing on the Rent Commencement Date and with each monthly
installment to be received by Sublandlord not later than the third business day
prior to the first day of each month thereafter during the Term, except that
Subtenant shall pay the first monthly installment of Fixed Rent due hereunder
upon the execution hereof. Subtenant shall make all payments of Fixed Rent and
Additional Rent (as hereinafter defined to Sublandlord by ACH transfer or wire
transfer of immediately available Federal Reserve Funds to an account at a bank
specified in a written notice to Subtenant, containing all necessary wiring
instructions, or at such other place as Sublandlord may designate in writing,
without demand (except as expressly provided) and without any abatement, set-off
or deduction whatsoever. Upon or prior to the execution of this Sublease,
Sublandlord will supply its wiring instructions to Subtenant.


(c)    If the Commencement Date, Rent Commencement Date or Expiration Date
occurs on a day other than the first (1st) day of a calendar month (in the case
of the Commencement Date or the Rent Commencement Date) or the last day of a
calendar month (in the case of the Expiration Date), the Fixed Rent and
Additional Rent the partial calendar month in which the Commencement Date, Rent
Commencement Date or Expiration Date, as the case may be, occurs shall be
prorated. Any apportionments or prorations of Fixed Rent or Additional Rent to
be made under this Sublease on an annualized basis shall be computed on the
basis of a 365(6)-day year, and any apportionments or prorations of monthly
Fixed Rent or Additional Rent shall be made on the basis of the actual number of
days contained in the applicable month.


(%3)    “Rent Commencement Date” means the date occurring in the tenth (10th)
month after the Commencement Date that is the same numerical date in the month
as the Commencement Date (except that if no same numerical date shall exist in
such tenth (10th) month, the Rent Commencement Date shall be the first day of
the eleventh (11th) month), as such date may be extended as provided in Article
1 of this Sublease.


3.Additional Rent.     (%3)    Subtenant shall pay to Sublandlord, as additional
rent, the following (collectively, “Additional Rent”):


(i)    Subtenant’s Share (as hereinafter defined) of all amounts which are
payable by Sublandlord pursuant to Section 4.05 of the Lease, but only to the
extent such amounts exceed the amounts finally determined to be payable under
Section 4.05 of the Lease for calendar year 2019 (i.e., one half of the
aggregate amount payable by Sublandlord with respect to the period commencing on
July 1, 2018 and ending on June 30, 2019 plus one-half of the aggregate amount
payable by


4
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





Sublandlord with respect to the period commencing on July 1, 2019 and ending on
June 30, 2020 (the “Sublease Tax Base Year”);
(ii)    Subtenant’s Share of all amounts which are payable by Sublandlord
pursuant to Section 4.03 of the Lease, but only to the extent such amounts
exceed the amounts finally determined to be payable under Section 4.03 of the
Lease for calendar year 2019 (the “Sublease Operating Expense Base Year”);
(iii)    Subtenant’s Share of all amounts which are payable by Sublandlord
pursuant to Section 4.04 of the Lease, but only to the extent such amounts
exceed the amounts finally determined to be payable under Section 4.04 of the
Lease for calendar year 2019 (the “Sublease CAM Base Year”);
(iv)    All amounts which are payable by Sublandlord, without markup and taking
into account all discounts available to, and actually received by Sublandlord
(which, if not received, Sublandlord will use reasonable efforts to pursue its
right to receive same), pursuant to Article 7 of the Lease on account of
electricity supplied to the Premises only from and after the Commencement Date
and throughout the Term of this Sublease (it being acknowledged that Sublandlord
shall separately submeter the Premises prior to the Commencement Date); and
(v)    The amount of any other charge, fee, cost, sum or expense, without
duplication or markup and taking into account all discounts available to
Sublandlord, which Sublandlord actually pays or incurs with respect to the
Premises, from and after the Commencement Date and throughout the Term of this
Sublease, for the provision of, or in connection with, any services or supplies
requested by Subtenant with respect to the Premises (or any part thereof).
“Subtenant's Share” means, from time to time during the Term of this Sublease,
the fraction (expressed as a percentage) having as its numerator the number of
rentable square feet comprising the Premises (which shall be deemed to be 46,927
rentable square feet on the Commencement Date) and as its denominator the number
of rentable square feet then comprising the Prime Leased Premises (which shall
be deemed to be 1,194,365 rentable square feet on the Commencement Date). As of
the date of this Sublease, Subtenant’s Share is 3.929%.
(b)    Subtenant shall pay any commercial rent or occupancy tax with regard to
the Premises only either to the taxing authority, or, if appropriate, to
Sublandlord, as Additional Rent, at least five (5) business days before the due
date of each and every such tax payment to the taxing authority or within ten
(10) business days of receipt of an invoice therefor from Sublandlord.
(c)    Except as otherwise set forth herein, all payments of Additional Rent
shall be paid by Subtenant to Sublandlord within ten (10) business days after
Sublandlord's demand therefor.
4.Use    . The Premises shall be used only for general and executive offices in
connection with Subtenant's business, and for uses incidental thereto permitted
under the terms


5
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





of the Lease including, without limitation, pursuant to Article 5.05 of the
Lease (except for such uses excluded from incorporation by reference into this
Sublease pursuant to Article 7 below) and for no other purpose.
5.    Quiet Enjoyment. So long as Subtenant is not in default beyond any notice
and cure period, Subtenant shall peaceably and quietly have, hold and enjoy the
Premises during the Term of this Sublease without hindrance, ejection,
molestation, or interruption, subject to the provisions and conditions of the
Lease (to the extent incorporated by reference herein) and this Sublease.
6.    Services    . (a) Sublandlord represents and warrants as of the date
hereof that electric service is furnished to the Premises at a minimum capacity
of no less than six (6) watts connected load per usable square foot of the
Premises (exclusive of base Building HVAC and other Building systems).
Subtenant’s consumption of electricity shall be measured by a submeter, which
shall be installed in the Premises by Sublandlord at Sublandlord’s sole cost and
expense prior to the Commencement Date, and shall be billed to Subtenant in
accordance with the terms of Article 3(iv) hereof. During the Term of this
Sublease, Subtenant may, no more than once every twelve (12) months, request
that Sublandlord review and confirm the accuracy of such submeter, which review,
the expense of which to be shared equally between Sublandlord and Subtenant to
the extent paid by Sublandlord, shall be conducted by an independent testing
agency or laboratory reasonably acceptable to Subtenant. If the results shall
disclose that the submeter is inaccurate, such submeter shall be repaired or
replaced by Sublandlord, at its sole cost and expense. Sublandlord and Subtenant
shall make a retroactive adjustment of the electric payments which have been
made based on such inaccurate electric submeter.
(b)    Upon request of Subtenant, after hours HVAC service shall be provided to
the Premises at a rate of $44.54 per floor per hour, subject to escalations
pursuant to Article 6 of the Lease.
(c)    Sublandlord hereby represents and warrants that, as of the Commencement
Date, the Premises shall be serviced by the two (2) existing HVAC supplemental
units and such supplemental units shall be delivered in their “as is” condition
as of the date hereof, reasonable wear and tear excepted.
(d)    Cleaning services shall be provided at the Premises pursuant to the
specifications set forth in Exhibit H of the Lease.
(e)    Subtenant shall, during the Term of this Sublease, comply with the terms
of the security provisions of the Lease (including Exhibit AA), and may, at its
election, subject to Prime Lessor’s consent, and to Sublandlord’s consent, which
as to Sublandlord’s consent shall not be unreasonably withheld or delayed,
install its own security system within the Premises provided the same is
compatible with Prime Lessor’s Building-wide security system and Subtenant
complies with the terms of the Lease.
(f)    Subject to Article 12 of this Sublease, Sublandlord hereby represents and
warrants that Subtenant shall be entitled hereunder to receive the same
services, repair, maintenance and restoration obligations that Prime Lessor has
agreed to provide pursuant to the Lease with respect to the Premises throughout
the Term.


6
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





7.    Incorporation; Lease.      (%3) Except as may be inconsistent with or
otherwise modified by the terms of this Sublease, all of the terms, covenants
and conditions of the Lease are hereby made a part of this Sublease with the
same force and effect as if fully set forth at length herein and the term
“Landlord” in the Lease shall mean Sublandlord herein and the term “Tenant” in
the Lease shall mean Subtenant herein and the term “Demised Premises” or
“Premises” in the Lease shall mean Premises herein and the term “Lease” in the
Lease shall mean this Sublease. Without limiting the generality of the
foregoing, Sublandlord and Subtenant acknowledge that the provisions of the
Lease set forth on Exhibit B attached hereto and made a part hereof, are
inconsistent with the terms of this Sublease and therefore are excluded from the
incorporation by reference of the Lease into this Sublease or modified as
described thereon. For the avoidance of doubt, this Sublease is subject in all
respects to the terms of the Lease, whether or not such terms thereof are
incorporated by reference herein (however, it being understood that the
provisions and documents excluded on Exhibit B hereto are not incorporated by
reference herein). In any case where the consent or approval of Prime Lessor
under the Lease is required, Sublandlord's consent shall also be required
hereunder. Sublandlord represents and warrants that it has delivered to
Subtenant a true, complete and correct copy of the Lease (with certain
immaterial economic and other immaterial terms redacted). Subtenant represents
that it has read and is familiar with the terms of the Lease that Sublandlord
has provided to Subtenant.
(a)    Except as otherwise provided herein, the time limits contained in the
Lease for the giving of notices, making payments or demands or performing of any
act, condition or covenant on Sublandlord's part, as tenant thereunder, are
changed for the purposes of incorporation herein by reference by shortening same
in each instance by five (5) days, so that Subtenant shall have a lesser time to
observe or perform under this Sublease than Sublandlord has under the Lease. In
no event, however, shall Subtenant have less than two (2) business days to so
observe or perform. If Sublandlord or Subtenant receives any notice or demand
from Prime Lessor relating to this Sublease or the Premises or Subtenant
receives any notice or demand from Prime Lessor under the Lease, said party
shall promptly give a copy thereof to the other.
(b)    Subject to the provisions of Article 7(a) of this Sublease and except as
otherwise specifically provided herein, Subtenant shall comply with all of the
terms, covenants and conditions of the Lease on the part of tenant therein named
to be performed thereunder with respect to the Premises.
(c)    Performance by Prime Lessor under the Lease shall be deemed, and accepted
by Subtenant as, performance by Sublandlord under this Sublease. Subject to the
provisions of Article 12 below, Sublandlord shall not be responsible for any
breach of the Lease by Prime Lessor or any nonperformance or noncompliance with
any provision thereof by Prime Lessor, including, without limitation, the
failure of Prime Lessor to provide any services, utilities and/or repairs unless
such breach, nonperformance or noncompliance is caused solely by Sublandlord’s
acts or omissions where there is a duty by Sublandlord to act under the Lease.
Sublandlord makes no representation that Prime Lessor will provide any or all of
the services, utilities and/or repairs referred to and incorporated by reference
into this Sublease.


7
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





(d)    Sublandlord and Subtenant each hereby covenant that they shall not do nor
permit anything to be done which would violate or breach the terms and
provisions of the Lease or cause the Lease to be terminated or forfeited by
reason of any right of termination or forfeiture reserved or vested in Prime
Lessor under the Lease.
(e)    Whenever this Sublease provides that Subtenant indemnify Sublandlord, the
term “Sublandlord” shall be deemed to include Tenant Guarantor. As of the date
of this Sublease, Tenant Guarantor is Advance Publications Inc.    
8.    Remedies.      (%3) Except as otherwise expressly provided herein to the
contrary, Sublandlord shall have, with respect to Subtenant, this Sublease and
the Premises, all of the rights, powers and privileges as Prime Lessor has with
respect to the Premises under the Lease provisions incorporated by reference
herein. Except as otherwise expressly provided in this Sublease to the contrary,
Subtenant shall have the same rights and remedies with respect to a breach of
this Sublease by Sublandlord as Sublandlord has with respect to a breach of the
Lease by Prime Lessor, as if the same were more fully set forth at length herein
and that are not excluded from this Sublease on Exhibit B, and Subtenant shall
have, with respect to Sublandlord, this Sublease and the Premises, all of the
rights, powers and privileges as Sublandlord has as tenant under the Lease that
are not excluded from this Sublease on Exhibit B.
(a)    If Prime Lessor, in writing, shall claim or otherwise allege that a use
of (other than the use permitted pursuant to Article 4 of this Sublease), action
or inaction (where there is a legal duty to act) involving, or other
circumstances concerning, the Premises is in violation of any provision of or is
reasonably likely to become a default under the Lease, in addition to
Sublandlord's other rights hereunder and at law, Subtenant, promptly after
notice from Sublandlord, shall cease such use or action, and take such action or
cause such circumstance to be changed so that the basis or alleged basis for
such claim or allegation shall no longer exist.
(b)    Notwithstanding anything to the contrary contained herein, Subtenant
shall have no liability whatsoever for any breach of the Lease by Sublandlord,
or any damage or injury to persons or property resulting solely from
Sublandlord’s acts or omissions (to the extent Sublandlord has a duty to act) in
connection with the Lease. Sublandlord shall have no liability to the extent
such breach, damage or injury arises from Subtenant’s acts or omissions (to the
extent Subtenant has a duty to act under this Sublease). Sublandlord shall
indemnify and hold Subtenant harmless from and against all claims in connection
with Sublandlord’s acts or omissions as provided in this Article 8(c).
9.    Termination of Lease    . Provided that this Sublease is in full force and
effect, Sublandlord covenants and agrees not to voluntarily cancel or surrender
the Lease (other than pursuant to the exercise of a termination right provided
for in the Lease) or voluntarily modify the Lease so as to deprive Subtenant of
any material rights under this Sublease, without the prior written consent of
Subtenant; provided that, Sublandlord may voluntarily cancel or surrender the
Lease if Prime Lessor agrees to recognize this Sublease as a direct lease
between Prime Lessor and Subtenant. If the Lease is terminated for any reason
whatsoever whether by operation of law or otherwise (other than resulting solely
from the breach of the Lease by Sublandlord, or Sublandlord’s breach of the


8
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





first sentence of this Article 9 or Article 7(e)), Sublandlord shall not be
responsible for such termination or the termination of this Sublease as a result
thereof.
10.    Subordination    . (a) This Sublease is subject and subordinate to the
Lease and to all other matters and interests to which the Lease is or shall be
subordinate. In the event of termination, re-entry or dispossession by Prime
Lessor under the Lease, Prime Lessor may, at its option, take over all of the
right, title and interest of Sublandlord under this Sublease and Subtenant
shall, at Prime Lessor's option, attorn to Prime Lessor pursuant to the then
executory provisions of this Sublease, except that Prime Lessor shall not be
liable or bound in any way greater than it would otherwise have been if Prime
Lessor had entered into a Subtenant SNDA (as such term is defined in the Lease)
with Subtenant. In accordance with the requirements of Article 47 of the Lease,
Subtenant hereby agrees to comply with (and to (a) instruct all of its employees
to comply with and (b) include in each sublease and other occupancy agreement an
express obligation that all subtenants and other occupants of any portion of the
Premises must comply with) the Information Security Handbook issued by the Port
Authority, as the same may be modified or supplemented from time to time without
the approval of Subtenant, provided that each of such modifications or
supplements shall be generally applicable to all office tenants of the World
Trade Center and all other rules and regulations of the Building.
(a)    Sublandlord shall request for Subtenant from Prime Lessor, a non
disturbance and attornment agreement in such Prime Lessor’s then standard form
(an “SNDA”). Sublandlord and Subtenant acknowledge and agree that the provision
of an SNDA by Prime Lessor is subject to the satisfaction of specified
conditions set forth in the Lease. Accordingly, if Sublandlord is unable to
obtain an SNDA by making such a request and otherwise reasonably cooperating
with Subtenant in connection with Subtenant’s satisfying the specified
conditions set forth in the Lease therefor or otherwise required by Prime Lessor
of Subtenant, Sublandlord shall have no liability to Subtenant, it being
intended that Sublandlord’s sole obligation shall be to request that the Prime
Lessor enter into such SNDA and to cooperate with Subtenant as aforesaid, and in
no event shall Sublandlord be required to (i) expend any sums in its effort to
obtain such SNDA (unless Subtenant agrees to reimburse Sublandlord therefor), or
(ii) commence any litigation in order to obtain an SNDA or (iii) take any step
(other than making a request for an SNDA and cooperating with Subtenant as
aforesaid) that may, in Sublandlord’s sole judgment, have an adverse effect on
its relationship with the Prime Lessor. Subtenant agrees that, provided
Sublandlord makes such request and cooperates as aforesaid, if Sublandlord is
nonetheless unable to obtain an SNDA, Subtenant shall have no right to terminate
this Sublease for failure to obtain such SNDA.
11.    Assignment and Subleasing    .
(a)    General Clause. (i) Notwithstanding anything contained in the Lease to
the contrary and subject to the further provisions of this Article 11, neither
this Sublease nor the term and estate hereby granted, nor any part hereof or
thereof, shall be assigned, mortgaged, pledged, encumbered or otherwise
transferred voluntarily, involuntarily, by operation of law or otherwise, and
neither the Premises, nor any part thereof, shall be subleased, be licensed, be
used or occupied by any person or entity other than Subtenant or be encumbered
in any manner by reason of any act or omission on the part of Subtenant, and no
rents or other sums receivable by Subtenant under any


9
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





sublease of all or any part of the Premises shall be assigned or otherwise
encumbered, without the prior consent of Sublandlord and Prime Lessor.
Notwithstanding any provision of this Article 11 to the contrary, other than
pursuant to the provisions of Articles 11(a)(ii), (iii) and (viii) below, in no
event shall Subtenant be entitled to sublease any portion of the Premises or
assign this Sublease or license any of Subtenant’s rights hereunder prior to the
date that is ten (10) months after the Commencement Date. Except as otherwise
set forth in this Article 11, the dissolution or direct or indirect transfer of
control of Subtenant (however accomplished including, by way of example, the
addition of new partners or members or withdrawal of existing partners or
members, issuance of additional stock, redemption of stock, stock voting
agreement, or change in classes of stock) shall be deemed an assignment of this
Sublease regardless of whether the transfer is made by one or more transactions,
or whether one or more persons or entities hold the controlling interest prior
to the transfer or afterwards. An agreement under which another person or entity
becomes responsible for all or a portion of Subtenant’s obligations under this
Sublease shall be deemed an assignment of this Sublease. No assignment or other
transfer of this Sublease and the term and estate hereby granted, and no
subletting of all or any portion of the Premises shall relieve Subtenant of its
liability under this Sublease or of the obligation to obtain Sublandlord’s and
Prime Lessor’s prior consent (except as provided in Articles 11(a)(ii) and
(iii)) to any further assignment, other transfer or subletting. Except for
assignments and subleases pursuant to and in accordance with Articles 11(a)(ii)
and (a)(iii) (provided that Prime Lessor’s consent to this Sublease
affirmatively provides that Subtenant may so assign or sublet this Sublease in
accordance with Articles 11(a)(ii) and (a)(iii) without Prime Lessor’s consent),
any proposed assignment, subletting or other transfer of this Sublease, or the
term and estate hereby granted shall remain subject to all rights and
restrictions of Primes Lessor under Article 8 of the Lease (whether or not such
terms thereof are incorporated herein). Any attempt to assign this Sublease or
sublet all or any portion of the Premises in violation of this Article 11 shall
be null and void.
(i)    Notwithstanding anything to the contrary in Article 11(a)(i), without the
consent of Sublandlord and/or Prime Lessor, this Sublease may be assigned to (A)
an entity created by merger, reorganization or recapitalization of or with
Subtenant or (B) a purchaser of all or substantially all of Subtenant’s assets
or (C) any assignment mandated by the Wisconsin Office of the Commissioner of
Insurance; provided, in the case of clauses (A), (B) and (C), that (1)
Sublandlord shall have received a notice of such assignment from Subtenant, (2)
the assignee assumes by written instrument reasonably satisfactory to
Sublandlord all of Subtenant’s obligations under this Sublease, (3) such
assignment is for a valid business purpose and not to avoid any obligations
under this Sublease, (4) the assignee shall not have or enjoy diplomatic
immunity, and (5) the assignee shall have, immediately after giving effect to
such assignment, an aggregate net worth (computed in accordance with GAAP or
under statutory accounting principles set by the National Association of
Insurance Commissioners (“NAIC”) at least equal to $100 million (as so
computed), it being agreed that no such assignment shall relieve Subtenant of
its liability under this Sublease.
(ii)    Notwithstanding anything to the contrary in Article 11(a)(i), without
the consent of Sublandlord and/or Prime Lessor’s, Subtenant may assign this


10
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





Sublease or sublet all or any part of the Premises to an Affiliate of Subtenant;
provided, that (A) Sublandlord shall have received a notice of such assignment
or sublease from Subtenant; and (B) in the case of any such assignment or
sublease, (1) the assignment or sublease is for a valid business purpose and not
to avoid any obligations under this Sublease, (2) the assignee or sublessee
assumes by written instrument reasonably satisfactory to Sublandlord all of
Subtenant’s obligations under this Sublease (3) the assignee or sublessee shall
not have or enjoy diplomatic immunity, and (4) Subtenant or the assignee or
sublessee shall have, immediately after giving effect to such assignment, an
aggregate net worth (computed in accordance with GAAP or NAIC at least equal to
$100 million aggregate net worth (as so computed), it being agreed that no such
assignment or sublease shall relieve Subtenant of its liability under this
Sublease. “Affiliate” means, as to any designated person or entity, any other
person or entity which controls, is controlled by, or is under common control
with, such designated person or entity. “Control” (and with correlative meaning,
“controlled by” and “under common control with”) means ownership or voting
control, directly or indirectly, of 50% or more of the voting stock, partnership
interests or other beneficial ownership interests of the entity in question.
(iii)    Notwithstanding the foregoing, if at the time of any proposed
assignment or sublease referred to in Article 11(a)(ii) or (a)(iii) above,
Subtenant is in default in the payment of Fixed Rent or Additional Rent due
under this Sublease beyond the expiration of any applicable notice and/or cure
period, such proposed assignment or sublease shall not be effective.
(iv)    INTENTIONALLY OMITTED.


(v)    Sublandlord shall request that Prime Lessor’s consent to this Sublease
affirmatively provide that Subtenant may sublet or assign in accordance with
Articles 11(a)(ii) and (a)(iii) above without Prime Lessor’s consent; it being
agreed that if Prime Lessor’s consent to this Sublease does not affirmatively
provide the foregoing, Subtenant shall have the right to terminate this Sublease
within ten (10) days of Sublandlord’s notice to Subtenant that Prime Lessor’s
consent does not contain such provision, time being of the essence with respect
to said ten (10) day period for Subtenant to exercise such termination right.


(vii)    Any further assignment, subletting or other transfer of this Sublease,
or the term and estate granted hereby pursuant to Articles 11(a)(ii) or
(a)(iii), must also comply with to the provisions of said Articles (a)(ii) and
(a)(iii), as applicable.


(viii)    Notwithstanding anything to the contrary set forth herein, Subtenant
may from time to time, without Sublandlord’s and/or Prime Lessor’s consent,
recapture right or profit sharing, permit portions of the Premises to be used or
occupied under so called “desk sharing” arrangements by a Desk Space User;
provided, that (i) any such use or occupancy of desk or office space shall be
without the installation of any separate entrance, (ii) at any time during the
Term, the


11
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





aggregate of the rentable square footage then used by Desk Space Users pursuant
to this Article 11(a)(viii)(d) shall not exceed 10% of the rentable area of the
Premises, (iii) each Desk Space User shall use the Premises in accordance with
all of the provisions of this Sublease, and only for the use expressly permitted
pursuant to this Sublease, (iv) in no event shall the use of any portion of the
Premises by a Desk Space User create or be deemed to create any right, title or
interest of such Desk Space User in any portion of the Premises or this
Sublease, (v) such “desk sharing” arrangement shall terminate automatically upon
the termination of this Sublease, (vi) such Desk Space User shall not have any
signage outside of the Premises, (vii) each Desk Space User shall be engaged in
a business or activity which is in keeping with standards of the Building,
(viii) such desk sharing arrangement is for a valid business purpose and not to
circumvent the provisions of this Article 11 and (ix) no fee, rent or other
payment or consideration shall be charged to each desk space user for use of the
Premises. Upon request of Sublandlord, Subtenant shall notify Sublandlord of any
Desk Space Users in the Premises, which notice shall include (A) a description
of the nature and character of the business being conducted in the Premises by
such Desk Space User and (B) the rentable square feet of the Premises occupied
by such Desk Space User, together with a copy of the agreement, if any, relating
to the use or occupancy of such portion of the Premises by such Desk Space
User.  “Desk Space User” means a service provider or other person or entity with
which Subtenant has a business relationship other than use of the Premises.


(b)    Sublandlord’s Rights. (i) Anything contained in the Lease to the contrary
notwithstanding, if Subtenant desires to assign this Sublease or sublet all or
substantially all of the Premises (other than in accordance with Articles
11(a)(ii) or (a)(iii)) above, then prior to requesting Prime Lessor or
Sublandlord’s consent, Subtenant shall give to Sublandlord notice (“Subtenant’s
Offer Notice”) thereof, specifying (A) in the case of a proposed subletting, the
term of the subletting of such space, (B) (1) in the case of a proposed
assignment, Subtenant’s good faith offer of the consideration Subtenant desires
to receive or pay for such assignment or (2) in the case of a proposed
subletting, Subtenant’s good faith offer of the fixed annual rent which
Subtenant desires to receive for such proposed subletting (assuming that a
subtenant will pay for PILOT expenses, CAM expenses, any other items of
Additional Rent, and electricity in the same manner as Subtenant pays for such
amounts under this Sublease) and (ii) the proposed assignment or sublease
commencement date.
(i)    Subtenant’s Offer Notice shall be deemed an offer from Subtenant to
Sublandlord whereby Sublandlord may, at Sublandlord’s option, terminate this
Sublease. Said option may be exercised by Sublandlord by delivery of an
irrevocable notice to Subtenant within ten (10) days after Sublandlord’s receipt
of Subtenant’s Offer Notice. If Sublandlord fails to exercise the option to
terminate within such ten (10) day period, time being of the essence,
Sublandlord shall be deemed to have waived its right to terminate.
(ii)    If Sublandlord exercises its option under Article 11(b)(ii) above to
terminate this Sublease, this Sublease shall be deemed to have been terminated
as of the commencement date set forth in Subtenant’s Offer Notice as if such
date were the Expiration Date


12
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





and all Fixed Rent and Additional Rent owed by Subtenant hereunder shall be paid
and apportioned of such date.
(iii)    In the event Sublandlord does not exercise its option to terminate or
is deemed to have waived same, in the case of a proposed sublease, Subtenant
shall not sublet any space at a rental which is less (on a per rentable square
foot basis) than 95% of the net effective rental specified in Subtenant’s Offer
Notice with respect to such space, without complying once again with the
provisions of Articles 11(b)(i) and (b)(ii) above. In the case of a proposed
assignment, Subtenant shall not assign this Sublease where the consideration
paid for such assignment differs by more than 50% of the consideration specified
in Subtenant’s Offer Notice. If Sublandlord does not timely exercise its option
or is deemed to have waived such option set forth in Article 11(b)(ii) above and
Subtenant fails to execute and deliver an assignment or sublease within 270 days
after the giving of the relevant Subtenant’s Offer Notice, then Subtenant shall
again comply with Articles 11(b)(i) and (b)(ii) above before assigning this
Sublease or subletting all or substantially all of the Premises.
(c)    Assignment and Subletting Procedures. (%3)  If Subtenant delivers to
Sublandlord a Subtenant’s Offer Notice with respect to any proposed assignment
of this Sublease or subletting of all or substantially all of the Premises and
Sublandlord does not timely exercise its option or is deemed to have waived such
option under Article 11(b)(ii) above, and Subtenant thereafter desires to assign
this Sublease or sublet all or substantially all of the Premises as specified in
Subtenant’s Offer Notice, or (ii) Subtenant desires to assign this Sublease or
sublet a portion of the Premises where no Subtenant’s Offer Notice is required
(excluding any assignment or sublease pursuant to Articles 11(a)(%3),(a)(%3)
and/or (a)(vii)) above), Subtenant shall notify Sublandlord (a “Transfer
Notice”), which notice shall be accompanied by (1) a copy of the proposed
assignment or sublease and all related agreements, the effective date of which
shall be at least twenty (20) days after the giving of the Transfer Notice, (2)
the identity of the proposed assignee or subtenant, the nature of its business
and its proposed use of the Premises, (3) current financial information with
respect to the proposed assignee or subtenant, including without limitation, its
most recent financial reports, (Sublandlord agrees to sign a Non-Disclosure
Agreement in form reasonably acceptable to Sublandlord and such assignee or
sublessee with respect to such financial reports) and (4) such other information
as Sublandlord may reasonably request, Sublandlord’s consent to the proposed
assignment or sublease shall not be unreasonably withheld, conditioned or
delayed, provided that:
(A)    Subtenant is not then in monetary default under this Sublease in the
payment of Fixed Rent or Additional Rent beyond any applicable notice and cure
period.


(B)    Such Transfer Notice shall be delivered to Sublandlord within nine (9)
months after the delivery to Sublandlord of any applicable Subtenant’s Offer
Notice.


(C)    The proposed assignee or subtenant will use the Premises in a manner that
is limited to the use expressly permitted under this Sublease.




13
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





(D)    The proposed assignee or subtenant is, in Sublandlord’s reasonable
judgment, a reputable person or entity of good character and with sufficient
financial worth considering the obligation and responsibility involved.


(E)    Neither the proposed assignee or subtenant, nor any Affiliate of such
assignee or subtenant, is then an occupant of any part of the Prime Leased
Premises, provided that Sublandlord has comparable space available in the Prime
Leased Premises.


(F)    The proposed assignee or subtenant is not a person with whom Sublandlord
is then negotiating or has within the prior six (6) months negotiated to lease
space in the Prime Leased Premises, provided that Sublandlord has comparable
space available in the Prime Leased Premises.


(G)    Neither the proposed assignee or subtenant is a Specific Competitor as
listed on the attached Exhibit G.


(H)    The form of the proposed sublease shall comply with the applicable
provisions of this Article 11.


(I)    There shall not be more than three (3) occupants (including Subtenant) in
the Premises.


(J)    Subtenant shall promptly reimburse Sublandlord for any costs actually
incurred by Sublandlord in connection with said assignment or sublease,
including, without limitation, the costs of making investigations as to the
acceptability of the proposed assignee or subtenant, and reasonable legal costs
incurred in connection with the granting of any requested consent, within thirty
(30) days of demand therefor.


(K)    The proposed assignee or subtenant shall not have or enjoy diplomatic
immunity.


(ii)    If Sublandlord consents to a proposed assignment or sublease (where such
consent is required) and Subtenant fails to execute and deliver the assignment
or sublease to which Sublandlord consented within forty-five (45) days after the
giving of such consent, then Subtenant shall again comply with this Article 11
before assigning this Sublease or subletting all or part of the Premises.


Sublandlord will provide its consent or denial to a proposed assignment or
sublease within fifteen (15) business days of receipt of Subtenant’s Transfer
Notice, time being of the essence. Sublandlord’s failure to consent to or deny a
proposed assignment or sublease within such fifteen (15) business day period,
time being of the essence, shall be deemed to be Sublandlord’s consent to such
assignment or sublease.


(d)    General Provisions. (%3)  If this Sublease is assigned, whether or not in
violation of this Sublease, Sublandlord may collect rent from the assignee. If
the Premises or any part thereof is sublet or occupied by anybody other than
Subtenant, whether or not in violation of


14
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





this Sublease, Sublandlord may, after default by Subtenant, and expiration of
Subtenant’s time to cure such default, collect rent from the subtenant or
occupant. In either event, Sublandlord may apply the net amount collected
against Fixed Rent and Additional Rent, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
Article 11(a)(i) of this Sublease, or, except as otherwise provided herein, the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Subtenant from the performance of Subtenant’s obligations under this Sublease.
(i)    No assignment or transfer shall be effective until the assignee delivers
to Sublandlord (A) evidence that the assignee, as Subtenant hereunder, has
complied with the requirements of Article 15 hereof, and (B) an agreement in
form and substance reasonably satisfactory to Sublandlord whereby the assignee
assumes Subtenant’s obligations under this Sublease.
(ii)    Notwithstanding any assignment or transfer, whether or not in violation
of this Sublease, and notwithstanding the acceptance of any Fixed Rent or
Additional Rent, by Sublandlord from an assignee, transferee, or any other
party, the original named Subtenant shall remain fully liable for the payment of
the Fixed Rent and the performance of all of Subtenant’s other obligations under
this Sublease. The liability of Subtenant or any immediate or remote successor
in interest of Subtenant, as applicable, shall not be discharged, released or
impaired in any respect by any agreement made by Sublandlord extending the time
to perform, or otherwise modifying, any of the obligations of Subtenant under
this Sublease, or by any waiver or failure of Sublandlord to enforce any of the
obligations of Subtenant under this Sublease.
(iii)    Each subletting by Subtenant shall be subject to the following:
(A)    No subletting shall be for a term (including any renewal or extension
options contained in the sublease) ending later than one day prior to the
Expiration Date.
(B)    No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until there has been delivered to Sublandlord,
both (1) an executed counterpart of such sublease, and (2) a certificate of
insurance evidencing that (x) Sublandlord is an additional insured under the
insurance policies required to be maintained by occupants of the Premises
pursuant to Article 15 of this Sublease, and (y) there is in full force and
effect, the insurance otherwise required pursuant to Article 15 of this
Sublease.
(C)    Each sublease shall provide that it is subject and subordinate to this
Sublease and the matters to which this Sublease is or shall be subordinate to,
and that in the event of termination, reentry or dispossess by Sublandlord under
this Sublease, Sublandlord may, at its option, either terminate such sublease or
take over all of the right, title and interest of Subtenant, as sublessor, under
such sublease, and such subtenant shall, at Sublandlord’s option, attorn to
Sublandlord pursuant to the then executory provisions of such sublease, except
that Sublandlord shall not be liable or bound in any way greater than


15
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





it would otherwise have been if Sublandlord had entered into a Subtenant SNDA
with such subtenant.
(D)    Any modification, amendment or extension of a sublease previously
approved by Sublandlord (other than pursuant to the exercise of an option with
respect to same expressly provided for in such sublease) shall be deemed to be a
new sublease, subject to all the terms and conditions of this Article 11 solely
if such modification, amendment or extension is consummated for the principal
purpose of evading the restrictions and circumventing the rights of Sublandlord
set forth in this Article 11.
(E)    Each sublease shall include an express obligation that all subtenants and
other occupants of any portion of the Premises must comply with the Information
Security Handbook issued by the Port Authority, as the same may be modified or
supplemented from time to time and all rules and regulations of the Building.
(v)    Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, without Sublandlord’s consent and without complying with all of the
terms and conditions of this Article 11, except for subleases and assignments
pursuant to Article 11(a) (ii) and/or (a)(iii) above.


(vi)    Subtenant shall not publicly advertise the availability of the Premises
or any portion thereof as sublet space or by way of an assignment of this
Sublease, without first obtaining Sublandlord’s consent, which consent shall not
be unreasonably withheld, conditioned or delayed provided that Subtenant shall
in no event advertise the rental rate or any description thereof except that
Subtenant may list the Premises with a broker.


(e)    Assignment and Sublease Profits. (i) In the case of a sublease of all or
any part of the Premises (other than a sublease pursuant to Article 11(a)(iii)
above), if the aggregate of the amounts payable as fixed rent and as additional
rent on account of PILOT expenses, CAM Expenses, Additional Rent, and
electricity by a subtenant under such sublease and the amount of any Other
Sublease Consideration payable to Subtenant by such subtenant, whether received
in a lump-sum payment or otherwise, shall be in excess of Subtenant’s Basic Cost
therefor at that time then, promptly after the collection thereof, Subtenant
shall pay to Sublandlord in monthly installments as and when collected, as
Additional Rent, 50% of such excess. Upon request of Sublandlord (no more
frequently than once per calendar year), Subtenant shall deliver to Sublandlord
within sixty (60) days of such request, a statement specifying each sublease
(other than a sublease pursuant to Article 11(a)(iii) above) in effect during
such calendar year or partial calendar, the rentable area demised thereby, the
term thereof and a computation in reasonable detail showing the calculation of
the amounts paid and payable by the subtenant to Subtenant, and by Subtenant to
Sublandlord, with respect to such sublease for the period covered by such
statement. “Subtenant’s Basic Cost” for sublet space at any time means the sum
of (A) the portion of the Fixed Rent, PILOT expenses CAM Expenses and Additional
Rent which is attributable to the sublet space, plus (B) the amount payable by
Subtenant on account of electricity in respect of the sublet space, plus (C) the
amount of any costs incurred by Subtenant in making changes in the layout and
finish of the sublet space for the subtenant amortized on a straight-line basis
over the term of the


16
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





sublease, plus (D) the amount of any customary brokerage commissions and
reasonable legal fees paid or incurred by Subtenant in connection with the
sublease amortized on a straight-line basis over the term of the sublease.
“Other Sublease Considerations” means all sums paid for the furnishing of
services by Subtenant and the sale or rental of Subtenant’s fixtures, leasehold
improvements, equipment, furniture or other personal property less, in the case
of the sale thereof, the then net unamortized or undepreciated cost thereof
determined on the basis of Subtenant’s federal income tax returns.
(ii)    Upon any assignment of this Sublease (other than an assignment pursuant
to Articles 11(a)(ii) and/or (a)(iii) above), Subtenant shall pay to Sublandlord
50% of the Assignment Consideration received by Subtenant for such assignment,
after deducting therefrom customary and reasonable closing expenses. “Assignment
Consideration” means an amount equal to all sums and other considerations paid
to Subtenant by the assignee for or by reason of such assignment (including,
without limitation, sums paid for the furnishing of services by Subtenant and
the sale or rental of Subtenant’s fixtures, leasehold improvements, equipment,
furniture, furnishings or other personal property, less, in the case of a sale
thereof, the then net unamortized or undepreciated cost thereof determined on
the basis of Subtenant’s federal income tax returns).
12.    Sublandlord’s Obligations    . (i) Notwithstanding anything contained in
this Sublease to the contrary (including, without limitation, any provision
incorporated herein by reference), Sublandlord shall have no obligation with
respect to the Premises to (a) perform any services under the Lease (including,
without limitation, the providing of electrical energy), (b) make any repairs or
restorations other than Sublandlord’s obligation to deliver the Premises to
Subtenant in accordance with Article 16 of this Sublease, (c) comply with any
laws or requirements of any governmental authorities, (d) remove, encapsulate or
otherwise treat any asbestos-containing materials or other hazardous materials
located in the Premises and/or the Building except to the extent that the Lease
requires Sublandlord to perform such removal, encapsulation or treatment, (e)
maintain the insurance required of Prime Lessor pursuant to Section 16.09 of the
Lease which shall remain the sole obligation of the Prime Lessor, or (f) take
any other action that Prime Lessor is obligated to provide, make, comply with or
take, or cause to be done, under the Lease (collectively, “Services”) and the
only Services or rights to which Subtenant is entitled under this Sublease,
including, without limitation, any right to repairs, elevator, water, utilities,
heating and air conditioning, are those to which Sublandlord is entitled as the
tenant under the Lease (and not specifically excluded pursuant to this
Sublease), and for all such Services and rights, Subtenant will look solely to
Prime Lessor.   Sublandlord assumes no liability for any covenants,
representations or warranties made by Prime Lessor under the Lease unless such
liability arises solely from Sublandlord’s acts or omissions (where there is a
duty by Sublandlord to act under the Lease).  Notwithstanding the foregoing,
Sublandlord shall take all reasonable steps to assist Subtenant as Subtenant may
from time to time request, at Subtenant's sole expense subject to equitably
sharing such expenses to the extent Sublandlord is also seeking such Services on
its own behalf and/or on behalf of any of its other subtenants or licensees, in
seeking such Services and rights from Prime Lessor; provided, that Subtenant
indemnifies and reimburses Sublandlord as to Subtenant’s equitable portion of
any such cost or expense incurred with respect thereto.  Subject to Article
12(ii) below, in no event, however, shall Sublandlord be required to commence
any litigation against Prime Lessor or any agent, employee or affiliate of Prime
Lessor.  Nothing contained in this Sublease


17
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





shall be deemed a waiver of Sublandlord's rights to receive Services from Prime
Lessor under the Lease with respect to the other Prime Leased Premises. 
Sublandlord shall in no event be liable to Subtenant for any failure to render
any of the Services, unless such failure results solely from Sublandlord’s acts
or omissions (where there is a duty by Sublandlord to act under the Lease), nor
shall any such failure entitle Subtenant to any abatement or reduction in Fixed
Rent or Additional Rent payable under this Sublease or to any right to terminate
this Sublease; provided, however, and notwithstanding the exclusion of Section
6.08 of the Lease from incorporation by reference to this Sublease on Exhibit B,
Subtenant shall be entitled to any abatement or reduction in Fixed Rent or
Additional Rent to the extent Sublandlord is entitled to and actually receives a
corresponding abatement or reduction under the Lease (or Sublandlord would have
been entitled to such abatement or reduction absent Sublandlord’s wrongful acts
or omissions (where there is a duty by Sublandlord to act under the Lease)) as
it relates to Services provided to the Premises and/or the access or use
thereof. For the avoidance of doubt, Subtenant shall not be entitled to any
abatement or reduction for matters set forth in the Work Letter.
(ii)    If Prime Lessor fails to provide to the Premises the Services which
Sublandlord is entitled to as the tenant under the Lease, Sublandlord shall not,
except as and to the extent provided in this Article 12, be obligated to bring
any action or proceeding or to take any steps to enforce Sublandlord’s rights
against Prime Lessor other than making a demand on Prime Lessor to provide such
Services to the Premises.  If after such demand and the expiration of any
applicable grace period granted to Prime Lessor under the Lease, Prime Lessor
fails to provide such Services, then Subtenant shall have the right to take such
action in its own name.  If any such action against Prime Lessor in Subtenant’s
name is barred by reason of lack of privity, non-assignability or otherwise,
then Subtenant may bring such action in Sublandlord’s name and Sublandlord shall
execute all documents reasonably required in connection therewith, provided,
that (i) Sublandlord shall not be required to incur any unreimbursed expense in
connection with such action, (ii) Subtenant shall indemnify and hold Sublandlord
harmless from and against any and all liabilities, losses, obligations, damages,
penalties, claims, costs and expenses (including reasonable and actual
out-of-pocket attorneys’ fees and disbursements) which are paid, suffered or
incurred by Sublandlord as a result of any action brought by Subtenant against
Prime Lessor pursuant to this Article 12, (iii) Subtenant is not in default
beyond any applicable grace or notice period hereunder, and (iv) Subtenant shall
use legal counsel reasonably acceptable to Sublandlord and all documents or
other filings shall be subject to Sublandlord’s reasonable approval. 
Notwithstanding that Sublandlord has no obligation to do so, Sublandlord may
elect, in Sublandlord’s sole discretion, to bring such action at the request,
and on behalf, of Subtenant or to control any action brought by Subtenant under
this Article 12, with respect to any failure by Prime Lessor to provide Services
to the Premises and Subtenant shall reimburse Sublandlord for Sublandlord’s
reasonable and actual costs, including reasonable and actual out-of-pocket
attorneys’ fees, subject, in each case, to equitably sharing such expenses to
the extent Sublandlord commences such action on behalf of itself and/or any of
its other subtenants or licensees, and in which case Subtenant shall cooperate
with Sublandlord in connection therewith and shall indemnify and hold
Sublandlord harmless from and against Subtenant’s equitable share, of any and
all liabilities, losses, obligations, damages, penalties, claims, costs and
expenses (including reasonable and actual and out-of-pocket attorneys’ fees and
disbursements) which are paid, suffered or incurred by Sublandlord as a result
of any action brought by Sublandlord against Prime Lessor pursuant to this
Article 12.


18
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





13.    Broker    . Subtenant and Sublandlord each represent to the other that it
has dealt with no broker in connection with this transaction except Jones Lang
LaSalle Brokerage, Inc. (“JLL”) and CBRE (“CBRE”; together with JLL,
collectively, “Broker”). Subtenant shall indemnify and hold Sublandlord and
Prime Lessor harmless from all costs, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) arising from
any claim for brokerage commission made by any party other than Broker claiming
to act for or on behalf of Subtenant in this transaction. Sublandlord shall
indemnify and hold Subtenant and Prime Lessor harmless from all costs,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees and disbursements) arising from any claim for brokerage commission made by
any party including Broker claiming to act for or on behalf of Sublandlord in
connection with this transaction. Subtenant shall not be liable for payment of
the commission due to Broker in connection with this transaction which
commission shall be payable pursuant to a separate agreement. Sublandlord shall
not be liable for any commission payable with respect to Subtenant’s lease of
the Premises or any other space in the Building from Prime Lessor subsequent to
the Term of this Sublease. Sublandlord’s and Subtenant’s obligations under this
Article 13 shall survive the termination of this Sublease.
14.    Holdover Charges    .
(i)    Subtenant acknowledges that possession of the Premises must be
surrendered to Landlord at the expiration of the Term or upon the sooner
termination of the Term of this Sublease in accordance with the terms and
provisions of this Sublease. The parties recognize and agree that the damage to
Sublandlord resulting from any failure by Subtenant timely to surrender
possession of the Premises as aforesaid may be substantial and may be impossible
to accurately measure. Subtenant desires to limit and liquidate said amounts and
therefore agrees that if possession of the Premises is not surrendered to
Sublandlord upon the expiration of the Term or upon the sooner termination of
the Term of this Sublease in accordance with the terms and provisions of this
Sublease, then Subtenant shall pay to Sublandlord for each month (and for each
portion of any month) during which Subtenant so holds over in the Premises after
the expiration or sooner termination of the Term hereof, prorated in the case of
partial months, for use and occupancy an amount equal to 150% of the Fixed Rent
which Subtenant was obligated to pay for the month immediately preceding the end
of the Term plus one-twelfth of all recurring items of annual Additional Rent
which would have been payable monthly pursuant to this Sublease had the Term not
expired or been terminated, which aggregate sum Subtenant agrees to pay to
Sublandlord within thirty (30) days after demand, in full without setoff, and no
extension or renewal of the Term of this Sublease shall be deemed to have
occurred by such holding over, nor shall Sublandlord be precluded by accepting
such aggregate sum for use and occupancy from exercising all rights and remedies
available to it to obtain possession of the Premises.
(ii)    If such holding over exceeds one-hundred twenty (120) days, in addition
to the amounts described above, Subtenant shall be liable to Sublandlord for all
losses and damages which Sublandlord actually incurs or sustains including, but
not limited to, damages incurred or sustained by reason of Sublandlord’s
inability to timely place a new subtenant in possession of the Premises.
(iii)    Notwithstanding anything herein to the contrary, the parties absolutely
and unconditionally waive any and all rights to dispute or otherwise adjudicate
whether the remedies


19
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





set forth in this Article 14 constitute a penalty or are otherwise
unenforceable, such waiver being a material inducement to Sublandlord to enter
into this Sublease and to accept the terms of this Sublease.



15.    Insurance    . Subtenant, at Subtenant’s expense, shall throughout the
Term of this Sublease, maintain all property, liability and other insurance
required by Article 16 of the Lease in accordance therewith. On or prior to the
Commencement Date, Subtenant shall deliver to Sublandlord copies of such
insurance policies, together with certificates of insurance naming Sublandlord,
Prime Lessor and such other parties as are required to be named pursuant to the
Lease as additional insureds. At the option of Sublandlord and unless otherwise
required by Prime Lessor, the originals of all such policies of insurance or
certificates thereof shall be furnished to and held by Sublandlord.
16.    Condition of the Premises    . (i) Subtenant shall accept the Premises
“as is,” on the date hereof, reasonable wear and tear between the date hereof
and the Commencement Date excepted, subject to the following. Sublandlord shall
deliver the Premises to Subtenant broom clean, vacant and with all of
Sublandlord’s personal property other than the FF&E (as hereinafter defined)
removed. Except as expressly provided in this Sublease, Sublandlord shall have
no obligation to perform any alterations, work or repairs on behalf of Subtenant
to ready the Premises for Subtenant’s occupancy or contribute any sums toward
same (other than the Work Allowance (as hereinafter defined)). Sublandlord has
not made and does not make any representations or warranties as to the condition
of the Premises, the use to which the Premises may be put, or any other matter
or things affecting or relating to the Premises, except as specifically set
forth in this Sublease. Notwithstanding the foregoing, Sublandlord shall be
responsible for the cost of repairing and/or restoring (and shall promptly
repair and restore in a good and workerlike manner) any and all damage caused to
the Premises as a result of or in connection with Sublandlord’s use thereof
between the date hereof and the Commencement Date and/or Sublandlord’s
relocation from the Premises, including, without limitation, as a result of
Sublandlord’s removal of furniture, fixtures, equipment, or any other items from
the Premises.
(ii)    Prior to the Commencement Date, Subtenant shall have access to the
Premises at reasonable times and upon reasonable notice, in the company of a
representative of Sublandlord.


17.    Merger    . All prior understandings and agreements between the parties
are merged within this Sublease, which alone fully and completely sets forth the
understanding of the parties. This Sublease may not be changed or terminated
orally or in any manner other than by an agreement in writing and signed by the
party against whom enforcement of the change or termination is sought.
18.    Notices    . Any notice, certificate, statement, request or demand which
either party may or must give to the other hereunder shall be in writing sent by
(i) hand, against a signed receipt, (ii) certified or registered mail, return
receipt requested, or (iii) a nationally recognized overnight courier, providing
a signed receipt of delivery addressed as follows:


20
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







If to Sublandlord:    Advance Magazine Publishers Inc.
One World Trade Center
New York, New York 10007
Attn: Chief Executive Officer
with a copy to:
Advance Magazine Publishers Inc.
One World Trade Center
New York, New York 10007
Attn: Managing Director-Real Estate
and a copy to:
Advance Legal
One World Trade Center
New York, New York 10007
Attn: Real Estate Dept.
Advance Legal
One World Trade Center
New York, New York 10007
Attn: General Counsel
and a copy to:
Advance Finance Group
One World Trade Center
New York, New York 10007
Attn: Chief Financial Officer
and a copy to:
If to Subtenant:    
Prior to the Commencement Date:
Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attn: Michael Reilly
Senior Managing Director & Chief Admin Officer


And


Ambac Assurance Corporation
One State Street Plaza


21
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





New York, NY 10004
Attn: Stephen Ksenak
Senior Managing Director & General Counsel






with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Real Estate Department


Either party may, by like notice, direct that future notices or demands be sent
to a different address. Any such notice, statement, certificate, request or
demand which is sent by hand, courier service or by such registered or certified
mail shall be deemed to have been given upon delivery, as evidenced by a signed
receipt, or as of the date delivery is rejected as indicated on the return
receipt.
19.    Consents    . This Sublease is subject to, and shall become effective
upon, receipt by Sublandlord and Subtenant of the written consent of Prime
Lessor, in form reasonably acceptable to Sublandlord and Subtenant and in
accordance with all applicable terms of the Lease and Article 11(a)(vi) of this
Sublease. Subtenant and Sublandlord shall cooperate and furnish to Prime Lessor
such information as may be reasonably necessary to obtain such consent, and to
enter into such agreements among Prime Lessor, Sublandlord and Subtenant as
Prime Lessor may reasonably require pursuant to the Lease in connection with
giving its consent to this Sublease, including, without limitation, an agreement
to attorn to Prime Lessor as sublandlord under this Sublease in the event of a
termination of the Lease. Any delay in Prime Lessor's furnishing the Prime
Lessor’s consent shall not postpone or extend the Expiration Date. If Prime
Lessor’s consent is not obtained on or before the ninetieth (90th) day following
the date of this Sublease, then either party may cancel this Sublease by notice
to the other. If Prime Lessor denies its consent to this Sublease, this Sublease
shall thereupon terminate and be of no further force or effect. If this Sublease
is terminated due to Prime Lessor’s denial or withholding of its consent as
aforesaid, Sublandlord shall promptly (in no event later than five (5) business
days following the date of such denial or termination, as applicable) return to
Subtenant (i) any prepaid Fixed Rent paid by Subtenant upon execution of this
Sublease and (ii) the Letter of Credit delivered as the Security Deposit (as
such terms are hereinafter defined), and Sublandlord cooperate with Subtenant in
order to terminate the Letter of Credit. Sublandlord shall request Prime
Lessor’s consent within seven (7) business days of the full execution of this
Sublease and shall notify Subtenant of the date such consent request and
accompanying materials have been delivered to Prime Lessor. Upon receiving the
Prime Lessor’s consent, Sublandlord shall promptly deliver a copy thereof to
Subtenant.
20.    Delivery of Possession.    (a) Except as specifically provided in this
Sublease, including, without limitation, in Article 1 above, if Sublandlord is
unable to deliver to


22
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





Subtenant possession of the Premises, or any part thereof, on the date set forth
in Article 1 hereof as the Commencement Date because of a casualty therein or
for any other reason whatsoever beyond Sublandlord’s control (i) Sublandlord
shall not be subject to any liability for failure to deliver possession on said
Commencement Date, (ii) the validity of this Sublease shall not be impaired,
(iii) the same shall not be construed to extend the Term of this Sublease and
(iv) the Term of this Sublease shall commence on, and the Commencement Date
shall be, the date on which Sublandlord delivers possession of the Premises to
Subtenant in accordance with the terms of this Sublease.


(b)    The provisions of this Article 20 are intended to constitute “an express
provision to the contrary” within the meaning of Section 223 of the New York
Real Property Law.


(c)    This Article 20 is subject to Subtenant’s rights under Article 1(ii) of
this Sublease.


21.    Damage by Fire or Other Cause; Condemnation    . Notwithstanding any
contrary provision of the Lease incorporated herein by reference, and except as
otherwise provided in Article 1(ii) of this Sublease, Subtenant shall not have
the right (a) to terminate this Sublease as to all or any part of the Premises
by reason of a casualty on condemnation or (b) to receive an abatement of Fixed
Rent or Additional Rent by reason of a casualty or condemnation affecting the
Premises unless Sublandlord is entitled to terminate the Lease with respect to
the Premises pursuant to the terms of the Lease or is entitled to a
corresponding abatement with respect to its corresponding obligations under the
Lease; provided, however, in the event a fire or other casualty renders all or
substantially all of the Premises untenantable (or prevents access to the
Premises) for a period as reasonably estimated by a responsible contractor
selected by Sublandlord to be ten (10) months or longer after the date
Sublandlord receives notice from Subtenant of such fire or other casualty
(notice of which determination by Sublandlord’s contractor (the “Restoration
Estimate”) shall be sent to Subtenant within sixty (60) days after Sublandlord
receives notice from Subtenant of such fire or other casualty), Subtenant may
elect to terminate this Sublease by written notice delivered to Sublandlord
within thirty (30) days after receipt of the Restoration Estimate indicating
that the estimated repair period is longer than ten (10) months (time being of
the essence for such notice), in which event all Fixed Rent and Additional Rent
owed up to the time of such destruction shall be paid by Subtenant and
thenceforth this Sublease shall terminate, except for those provisions expressly
set forth herein to survive the expiration or earlier termination of this
Sublease. Except as otherwise provided herein, the provisions of this Article 21
shall be deemed an express agreement governing any case of damage or destruction
of the Premises by fire or other casualty, and Section 227 of the Real Property
Law of the State of New York, providing for such a contingency in the absence of
an express agreement, and any other law of like import, now or hereafter in
force, shall have no application in such case. Notwithstanding the foregoing, if
a fire or other casualty occurs in the last two (2) years of the Term that
renders all or substantially all of the Premises untenantable or prevents access
to the Premises, for a period of ten (10) months or longer as provided above,
Subtenant may terminate this Sublease effective as of the date of such casualty.
Subtenant shall exercise such right to terminate within thirty (30) days of
receipt of the Restoration Estimate, time being of the essence.




23
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





22.    Security    . (a)    Subtenant has concurrently with the execution of
this Sublease deposited with Sublandlord as security for the full and faithful
performance and observance by Subtenant of Subtenant's covenants and obligations
under this Sublease, an unconditional, irrevocable letter of credit in the
amount of $1,267,029, (“Security Deposit”) substantially in the form annexed
hereto as Exhibit C and issued by a bank satisfactory to Sublandlord(the “Letter
of Credit”). BNY Mellon National Association and the form of Letter of Credit
issued by BNY Mellon National Association attached hereto as Exhibit C-1 are
deemed to be satisfactory. The Letter of Credit shall provide that it is
assignable by Sublandlord without charge and shall either (x) expire on the date
that is sixty (60) days after the expiration or earlier termination of this
Sublease (the “LC Date”) or (y) be automatically self-renewing until the LC
Date. If any Letter of Credit is not renewed or replaced prior to the expiration
thereof or if Subtenant holds over in the Premises without the consent of
Sublandlord and Prime Lessor after the expiration or termination of this
Sublease, Sublandlord may draw upon the Letter of Credit and hold the proceeds
thereof as security for the performance of Subtenant’s obligations under this
Sublease. If Subtenant defaults beyond any notice and cure period in the full
and prompt payment and performance of any of Subtenant's covenants and
obligations under this Sublease, including, without limitation, the payment of
Fixed Rent and Additional Rent, Sublandlord may, but shall not be required to
draw upon the Letter of Credit (or the proceeds thereof), to the extent required
for the payment of any Fixed Rent and Additional Rent or any other sums as to
which Subtenant is in default or for any sum which Sublandlord may expend or may
be required to expend by reason of Subtenant's default in respect of any of the
terms, covenants and conditions of this Sublease, including, without limitation,
any damages or deficiency in the reletting of the Premises, whether such damages
or deficiency accrue before or after summary proceedings or other re-entry by
Sublandlord. If Sublandlord shall have so drawn upon the Letter of Credit (or
the proceeds thereof), Subtenant shall upon demand immediately deposit with
Sublandlord a sum equal to the amount so drawn by Sublandlord, as security as
aforesaid failing which Sublandlord shall have the same rights and remedies as
for the non-payment of Fixed Rent beyond the applicable grace period. If
Subtenant shall fully and faithfully comply with all of Subtenant's covenants
and obligations under this Sublease, the Letter of Credit (or the proceeds
thereof) or any balance thereof, to which Subtenant is entitled, shall be
returned or paid over to Subtenant after the date fixed as the end of this
Sublease and after delivery to Sublandlord of possession of the Premises in the
manner required under this Sublease. Subtenant shall not assign or encumber or
attempt to assign or encumber the Letter of Credit or any interest thereon to
which Subtenant is entitled, and Sublandlord shall not be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance. Each of
Sublandlord and Subtenant shall cooperate, at Subtenant’s expense, with the
other to promptly execute and deliver to Sublandlord any and all modifications,
amendments and replacements of the Letter of Credit, as Sublandlord or Subtenant
may reasonably request to carry out the intent, terms and conditions of this
Article 22.
(a)    Provided that on third (3rd) anniversary of the Commencement Date
Subtenant is not then in default under this Sublease beyond any applicable
notice, grace and cure period, the Security Deposit shall be reduced to
$633,514.50 (the “Reduction Amount”). In no event shall the Security Deposit be
reduced to less than the Reduction Amount. Subtenant shall deliver to
Sublandlord an amendment to the Letter of Credit (the form and substance of such
amendment to be reasonably satisfactory to Sublandlord), reducing the amount of
the Letter of Credit to the


24
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





Reduction Amount, and Sublandlord shall return the original Letter of Credit and
execute the amendment and such other documents as are reasonably necessary to
reduce the amount of the Letter of Credit in accordance with the terms hereof.
1.    Alterations; Work Allowance    . (a) Notwithstanding anything to the
contrary contained in the Lease provisions incorporated by reference herein,
Subtenant shall not make (i) any Alterations (including, without limitation,
Material Alterations and Subtenant Work (as hereinafter defined)) without Prime
Lessor’s consent (to the extent required under the Lease) and Sublandlord’s
consent (which consent shall not be unreasonably conditioned, delayed or
withheld), (ii) any Alterations which do not constitute Material Alterations but
(A) have a cost greater than $200,000 in the aggregate during any twelve (12)
month period and/or (B) requires the approval of any Governmental Authorities
(including QAD), without Prime Lessor’s consent (to the extent required under
the Lease) and Sublandlord’s consent (which consent shall not be unreasonably
conditioned, delayed or withheld), or (iii) any Specialty Alterations without
Prime Lessor’s and Sublandlord’s consent (which consents shall be granted in
Prime Lessor’s and Sublandlord’s sole discretion). Notwithstanding the
foregoing, Subtenant may perform (i) Decorative Alterations and (ii)
non-Material Alterations that cost less than $200,000 in the aggregate during
any twelve (12) month period without Prime Lessor’s consent and without
Sublandlord’s consent; provided that, such non-Material Alterations do not
require the approval of Governmental Authorities (including QAD). Anything
contained in this Sublease to the contrary notwithstanding, all such work and
alterations shall be performed in full compliance with the applicable provisions
of the Lease, including the submission of plans, drawings, and specifications
for such work, including Subtenant Work, to the extent required under the Lease.
In the event that there is a dispute arising out of this Article 23, either
party may submit such dispute to expedited arbitration in New York City pursuant
to the then governing rules of the American Arbitration Association.
(a)    Sublandlord shall reimburse Subtenant for the cost of Subtenant Work in
an amount equal to $2,346,350.00 (i.e.: $50.00 per rentable square foot) (the
“Work Allowance”) upon the following terms and conditions:
(A)    The Work Allowance shall be payable to Subtenant in installments as
Subtenant Work progresses, but in no event more frequently than monthly.
Installments of the Work Allowance shall be payable by Sublandlord within thirty
(30) days following Subtenant’s satisfaction of each of the applicable
conditions required for disbursement set forth in this Article 23(b);


(B)    Prior to the payment of any installment, Subtenant shall deliver to
Sublandlord a request for disbursement which shall be accompanied by (x) paid
invoices for the Subtenant Work performed or incurred since the last
disbursement of the Work Allowance, (y) a certificate signed by Subtenant’s
architect and an officer of Subtenant certifying that the Subtenant Work and
services represented by the aforesaid invoices have been satisfactorily
completed in accordance with the plans and specifications therefor approved by
Sublandlord and/or Prime Lessor, as applicable, and have not been the subject of
a prior disbursement of the Work Allowance, and (z) lien waivers by architects,
contractors, subcontractors and all


25
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





materialmen for all such work and services, if applicable. In addition,
Sublandlord shall be permitted to retain from each disbursement an amount equal
to five percent (5%) of the amount requested to be disbursed by Subtenant. The
aggregate amount of the retainages shall be paid by Sublandlord to Subtenant
upon the completion of all Subtenant Work and upon receipt from Subtenant of (1)
a certificate signed by Subtenant’s architect and an officer of Subtenant
certifying that all of the Subtenant Work has been satisfactorily completed in
accordance with the plans and specifications therefor approved by Sublandlord
and/or Prime Lessor, as applicable, and (2) evidence of applicable Building
Department sign-offs and/or applicable inspection certificates and any permits
required to be issued by the Building Department and all Governmental Authority
having jurisdiction in connection with Subtenant’s Work, and (3) a final lien
waiver from all applicable contractors and subcontractors performing the
Subtenant Work with respect to such Subtenant Work to the extent not previously
provided to Sublandlord.


(C)    Subtenant is not then in default under this Sublease beyond any notice
and cure period.


(D)     Subtenant shall requisition at least 55% of the Work Allowance on or
before the second anniversary of the Commencement Date (as that date may be
extended pursuant to this Sublease).  The balance of the Work Allowance not
requisitioned by Subtenant on or prior to the second anniversary of the
Commencement Date (the “Work Allowance Balance”), if any, shall be applied as a
rent credit against the monthly Fixed Rent due for the first full month
occurring on or after the second anniversary of the Commencement Date in an
amount up to one month’s Fixed Rent ($211,171.50). The remaining Work Allowance
Balance, if any, may then be applied as a rent credit against the monthly Fixed
Rent owing for the first month of each subsequent calendar quarter, as
applicable, (i.e., the 27th month after the Commencement Date, the 30th month
after the Commencement Date, the 33rd month after the Commencement Date, and the
36th month after the Commencement Date), until the Work Allowance Balance equals
zero. In no event, shall (1) any month’s rent credit exceed the then existing
monthly Fixed Rent and (2) the total rent credit exceed the Work Allowance
Balance. It is agreed that Subtenant’s failure to use at least 55% of the Work
Allowance as provided above will not be a default under this Sublease, provided
that any amount not used that is less than the 55% will be deemed waived by
Subtenant.


(b)    The right to receive reimbursement for the cost of Subtenant Work as set
forth in this Article 23 shall be for the exclusive benefit of the named
Subtenant herein (including any assignee or sublessee pursuant to Articles
11(a)(ii) and/or (a)(iii) of this Sublease), it being the express intent of the
parties hereto that in no event shall such right be conferred upon or for the
benefit of any other third party, including, without limitation, any contractor,
subcontractor, materialman, laborer, architect, engineer, attorney or any other
person, firm or entity. Without in any way limiting the provisions of any
indemnity in this Sublease, Subtenant shall indemnify and hold harmless
Sublandlord from and against any and all liability, damages, claims, costs or
expenses


26
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





arising out of or relating to Sublandlord’s payment of any installment of the
Work Allowance, directly to Subtenant’s general contractor or construction
manager, provided that such direct payment is made (i) at Subtenant’s express
written direction or (ii) due to Subtenant’s failure to timely remove or
discharge any lien in accordance with the Lease, together with all reasonable
and actual out-of-pocket costs, expenses and liabilities incurred in or in
connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable attorneys’ fees and expenses.
(c)    “Subtenant Work” means the installation of fixtures, improvements and
appurtenances attached to or built into the Premises for Subtenant’s use and/or
occupancy or otherwise and the “soft costs” of construction incurred by
Subtenant to perform such work (including, without limitation, filing and permit
fees and expenses, architecture, engineering and other consulting fees and
expenses and moving expenses); provided, that in no event shall more than twenty
five percent (25%) of the Work Allowance be made available to Subtenant in
respect of such soft costs.


(e)    In addition to any costs for which Prime Lessor is entitled to
reimbursement under Article 13 of the Lease in connection with any Alterations
by Subtenant to the Premises and to the extent for which Subtenant shall be
responsible, Subtenant shall pay to Sublandlord or its designee, within thirty
(30) days after demand, all reasonable out-of-pocket costs and expenses actually
incurred by Sublandlord in connection with the review of Subtenant’s proposed
alterations (including Subtenant Work). Except as set forth in the preceding
sentence, Sublandlord shall not charge Subtenant any supervisory fee, surcharges
or other like charges in connection with Subtenant’s alterations. In the event
Subtenant is granted early access to the Premises prior to the Commencement Date
to perform Subtenant’s Work, Subtenant shall be required to pay Sublandlord for
the cost of any services used by Subtenant or its vendors during the performance
of Subtenant Work prior to Subtenant’s occupancy of the Premises.


(f)    On or prior to the Expiration Date or sooner termination of the Term,
Subtenant shall, at Subtenant’s expense, remove any Specialty Alterations
installed by Subtenant. Subtenant shall repair and restore, in a good and
workerlike manner, any damage to the Premises or the Building caused by
Subtenant’s removal of any such Specialty Alterations, and if Subtenant fails to
do so, Subtenant shall reimburse Sublandlord, within thirty (30) days of demand
therefor, for Sublandlord’s reasonable and actual out-of-pocket cost of
repairing and restoring such damage. Any such Specialty Alterations not removed
on or before the Expiration Date or sooner termination of the Term shall be
deemed abandoned and Sublandlord may either retain the same as Sublandlord’s
property or remove and dispose of same, without accountability to Subtenant, and
Subtenant shall reimburse Sublandlord for Sublandlord’s reasonable and actual
out-of-pocket cost of such removal within ten (10) business days of demand
therefor. Notwithstanding anything to the contrary contained in this Sublease or
in the Lease provisions incorporated by reference herein, in no event shall
Subtenant be required to remove any Alterations, including any Specialty
Alterations and supplemental HVAC units or equipment, existing in the Premises
as of the Commencement Date.


(g)    Subtenant’s Work for which Subtenant has received payments from the Work
Allowance, shall, solely for federal, state and local income tax purposes, be
deemed to be the property


27
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





of and owned by, Sublandlord. The foregoing shall in no event modify or amend
any of the clauses of this Sublease setting forth the obligations of Sublandlord
and Subtenant with respect to the maintaining of insurance with respect to such
items and the repair or replacement of such items following a fire or other
casualty, all of which shall be Subtenant’ s responsibility.
(h)    In no event shall Subtenant be responsible to remove any Alterations and
Specialty Alterations existing in the Premises as of the Commencement Date.


(i)    Sublandlord hereby consents in concept only to the floor plan described
in Exhibit F attached hereto. It is agreed that (i) Sublandlord is not
consenting to the actual installation of any work, installation or alteration
described in Exhibit F, and (ii) Subtenant must comply with the requirements of
this Article 23 with respect to the installation, work or alteration described
in Exhibit F.
(j)    As an accommodation only, following receipt of Prime Lessor’s consent to
this Sublease and prior to the Commencement Date, Sublandlord will use
reasonable effort to (i) review Subtenant’s plans, drawings and specifications
with respect to Subtenant Work and (ii) submit same to Prime Lessor for Prime
Lessor’s review provided that (x) Sublandlord shall have no liability and (y)
Subtenant will have no rights or remedies in the event that Sublandlord fails to
comply with this Article 23(j).


24.    Furniture, Fixtures and Equipment    . Sublandlord hereby transfers and
sells to Subtenant as of the Commencement Date for a price of $10.00 all of the
existing furniture, furnishings and equipment located at the Premises and as
listed on Exhibit D annexed hereto and made a part hereof (collectively the
“FF&E”) and the FF&E shall be deemed Tenant’s property (as defined in Section
13.03 of the Lease). The FF&E shall be delivered to Subtenant on the
Commencement Date in their then “as-is”, “where is” condition as of the date
hereof, subject only to reasonable wear and tear between the date hereof and the
Commencement Date (it being understood that casualty is not deemed to be
reasonable wear and tear), without warranty or recourse to Sublandlord, and
Sublandlord makes no representation to Subtenant concerning the condition
(except as specifically stated herein) or usefulness of, or otherwise with
respect to, the FF&E other than that Sublandlord owns title to the FF&E free and
clear of any and all liens and encumbrances and has the right to transfer and
sell same to Subtenant. Sublandlord shall repair or replace any FF&E damaged
beyond reasonable wear and tear between the date hereof and the Commencement
Date. Subtenant shall be responsible for, and shall indemnify Sublandlord
against, any and all transfer taxes, sales taxes or other taxes or similar
charges imposed by any federal, state or local governmental authority or under
any applicable legal requirement, if any, arising from or relating to the
conveyance of the FF&E to Subtenant. At Subtenant’s request, Sublandlord shall
deliver a bill of sale in form reasonably acceptable to Sublandlord and
Subtenant conveying all Sublandlord’s right, title and interest in and to the
FF&E to Subtenant for monetary consideration not exceeding $10.00.
25.    Condenser Water    . From and after the Commencement Date, Sublandlord
shall furnish up to twenty-three (23) tons of condenser water to Subtenant for
the supplemental HVAC system serving the Premises (“Subtenant’s Supplemental
HVAC System”). From and after the date that Subtenant first occupies the
Premises for the conduct of its business,


28
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





Subtenant shall pay for such condenser water at the per ton rate then paid by
Tenant, which as of the date of this Sublease is $819.00 per ton.
26.    Loading Dock; Freight Elevators    . (a) For so long as Sublandlord has
the exclusive right to use Tenant’s Exclusive Freight Elevator, Subtenant shall
have the right during Freight Operating Hours, to use, on a non-exclusive first
come first served basis, Tenant’s Exclusive Freight Elevator in accordance with
Building Rules and Regulations. Subtenant shall have the right to use such
freight elevators at Sublandlord’s actual cost in accordance with the Lease.
(b)    Subtenant shall have the right to use such freight elevators during non
Freight Operating Hours in accordance with the Lease at Sublandlord’s actual
cost therefor, if any.


(c)     Notwithstanding anything contained herein or in the Lease to the
contrary, in connection with Subtenant’s initial move into the Premises and
Subtenant Work, Subtenant shall be entitled to an aggregate of 50 hours of
after-hours freight elevator service and use of the loading dock, at no cost and
expense to Subtenant.
27.    Shaft Space    . Subject to the approval of Prime Lessor (to the extent
required under the Lease), Subtenant shall have the right to use of Building
shaft space available to Sublandlord pursuant to Article 55 of the Lease
sufficient to accommodate a four (4) inch conduit, for Subtenant’s telephone,
telecommunications and data transmission systems.
28.    Signage    . Subject to the provisions of Article 41 of the Lease and the
prior consent of Prime Lessor (to the extent required under the Lease) and
Sublandlord’s consent, which, in the case of Sublandlord, will not be
unreasonably withheld, delayed or conditioned, Subtenant may, at Subtenant’s
sole cost and expense, install identification signage within the elevator lobby
on the floor comprising the Premises. Sublandlord hereby consents to the signage
described in Exhibit H within the elevator lobby on the floor comprising the
Premises.
29.    INTENTIONALLY OMITTED.    
30.    Termination Option    . (a) Provided that on the date that Subtenant
gives a Termination Notice to Sublandlord, (i) Subtenant shall not be in default
under this Sublease beyond any applicable notice and cure period, and (ii)
Subtenant is Ambac Assurance Corporation, or an assignee or sublessee as
provided in Article 11(a)(ii) or (iii) above, Subtenant shall have the one-time
right (the “Termination Option”) to terminate this Sublease, effective January
23, 2027 (the “Termination Date”). Subtenant may exercise the Termination Option
on or before the date that is twelve (12) months prior to the Termination Date
(time being of the essence with respect to such twelve (12) month period), (the
“Termination Exercise Date”) by giving to Sublandlord (a) an irrevocable notice
of such exercise (the “Termination Notice”) and (b) payment of a termination fee
(the “Termination Payment”) on or prior to the Termination Date. The Termination
Payment shall be an amount equal to the sum of (i) four months’ Fixed Rent in
effect as of the Termination Date plus (ii) all Transaction Costs. The
Termination Payment shall be in addition to, and not in lieu of, the payments of
Fixed Rent and Additional Rent accruing under this Sublease through the
Termination Date. If Subtenant shall fail to timely exercise the Termination
Option, or shall fail to pay the Termination Payment on or prior to the
Termination Date (time being of the essence), then


29
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





Subtenant shall conclusively be deemed to have waived Subtenant’s right to
exercise the Termination Option and Subtenant shall have no further rights under
this Article 30.
(a)    “Transaction Costs” means, the unamortized value as of the Termination
Date of: (i) all brokerage commissions incurred and paid by Sublandlord in
connection with the leasing of the Premises by Subtenant during the Term; (ii)
the amount of the Work Allowance actually disbursed or credited to Subtenant;
and (iii) the aggregate amount of any abatement of Fixed Rent actually credited
to Subtenant in connection with the Premises for the period commencing on the
Commencement Date until the Rent Commencement Date, but expressly excluding any
additional abatement or cash payment made to Subtenant pursuant to Article 1(ii)
of this Sublease, each of the foregoing determined by amortizing such costs in
constant monthly payments of principal and interest, at a rate of five percent
(5%) per annum, over the period commencing on the Commencement Date and ending
on the Expiration Date.
31.    Cafeteria    . As of the date of this Sublease, Sublandlord operates a
cafeteria on the thirty-fifth (35th) floor of the Building (the “Cafeteria”).
For so long as Sublandlord elects, in its sole and absolute discretion, to (a)
operate the Cafeteria and (b) permit any Sublandlord’s subtenants and/or any
other tenants in the Building to use and access the Cafeteria, Subtenant’s
employees shall have the non-exclusive right to access the thirty-fifth (35th)
floor of the Building for the sole purpose of using the Cafeteria located
therein; provided, that Subtenant and Subtenant’s employees comply with all
rules and regulations of the Cafeteria provided in writing to Subtenant and as
the same may be promulgated from time to time by Sublandlord. Subtenant
acknowledges that Sublandlord is under no obligation to operate the Cafeteria
and any election by Sublandlord to cease or restrict such operations shall not
affect Subtenant’s obligations under this Sublease. Sublandlord represents and
warrants to Subtenant that, as of the date hereof, Sublandlord has no plans to
cease operations of, or restrict access to, the Cafeteria.
32.    Access    . Subject to the terms of the Lease, throughout the Term,
Subtenant will have reasonable access to the Premises, twenty four (24) hours
per day, seven (7) days per week, three hundred and sixty five (365) days per
year, through the North Lobby West Reception Desk and the South Lobby Main
Reception Desk, including the passenger elevators that service the same. Such
access shall be subject to the provision of Building security services,
including, but not limited to, those set forth in Exhibit AA of the Lease.
33.    Governmental Incentives    . Sublandlord agrees to cooperate with
Subtenant in Subtenant’s efforts to negotiate and implement an incentive package
with various governmental entities and to execute and deliver any estoppel and
other certificates or documentation reasonably and customarily required by such
entities; provided that in Sublandlord’s sole discretion, no such certificate or
documentation shall adversely affect any right or benefit Sublandlord receives
with respect to any governmental incentive. All fees, costs and expenses imposed
by the governmental entities in connection with Subtenant’s efforts to obtain
incentive packages under this Article 33 shall be borne solely by Subtenant, and
Subtenant shall reimburse Sublandlord within thirty (30) days after
Sublandlord’s demand therefor. Sublandlord makes no representation as to
availability or existence of any incentives. Sublandlord and Subtenant agree
that (i) Sublandlord shall have no liability and (ii) Subtenant’s obligations
under this Sublease shall not be affected, in


30
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------





the event that Subtenant fails to receive any governmental incentives. In no
event shall Sublandlord be required to commence any litigation, action, or take
any steps with respect to governmental incentives that Sublandlord may object to
in its sole discretion.


34.    Communications    . Sublandlord hereby represents and warrants that the
telecommunications providers currently providing services to the Building
(including the Premises) include Spectrum, Verizon, Lightower and Cogent, and
that Sublandlord shall promptly notify Subtenant of any changes to such provider
list.


35.    Authority    . Subtenant represents and warrants that all necessary
consents or approvals required, including any consent required of third parties,
for the execution, delivery and performance of this Sublease by Subtenant have
been obtained and that Subtenant has the right and authority to enter into and
perform its covenants contained in this Sublease. Upon request, Subtenant shall
deliver to Sublandlord evidence of such authority. Sublandlord represents and
warrants that all necessary consents or approvals required, including any
consent required of third parties (other than Prime Lessor), for the execution,
delivery and performance of this Sublease by Sublandlord have been obtained and
that Sublandlord has the right and authority to enter into and perform its
covenants contained in this Sublease. Upon request, Sublandlord shall deliver to
Subtenant evidence of such authority.
36.    ACP5.    Sublandlord shall request from the Prime Lessor an ACP5 related
to the Premises.


37.    Sustainability. Sublandlord will reasonably cooperate at no cost to
Sublandlord with Subtenant’s application for and obtaining LEED Certification
relating to Subtenant’s Work.


38.    Definitions. Except as specifically provided herein all of the
capitalized terms herein shall have the same meaning ascribed to them in the
Lease.


39.    Consequential Damages. Except as specifically provided in Article 1(ii)
and Article 14 of this Sublease, neither party shall be responsible for
consequential or punitive damages.


40.    Counterparts; Original Agreement. This Sublease may be executed in any
number of counterparts, all of which together shall constitute one agreement
binding on all parties hereto notwithstanding that all the parties have not
signed the same counterpart. Facsimile or electronic signatures of this Sublease
shall be deemed as original.








[NO FURTHER TEXT ON THIS PAGE]




31
989009/ JAN. 16TH - AMBAC    
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the day and year first above written.




SUBLANDLORD:


ADVANCE MAGAZINE PUBLISHERS INC., a New York corporation, D/B/A CONDÉ NAST




By: /s/ David Gifford
Name: David Gifford
Title: VP, CRE






SUBTENANT:


AMBAC ASSURANCE CORPORATION




By: /s/ Claude LeBlanc
Name: Claude LeBlanc
Title: President and Chief Executive Officer






[Signature Page to Sublease]
32
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------






EXHIBIT A


Premises








33
WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------








EXHIBIT B


Excluded Provisions




The following provisions of the Lease are deemed modified as specifically
provided herein or otherwise specifically excluded from incorporation of the
Lease into the Sublease by reference:


1.
All references to “Work Letter”, “Basic Construction”, and “Tenant’s Work” in
the Lease.

2.
1.02 Leasing of the Demised Premises

3.
1.03 Initial Expansion/Contraction Option

4.
Article 2 Commencement of Term; Access to and Possession of Demised Premises;
Completion of the Demised Premises

5.
3.01 Fixed Rent

6.
3.02 Additional Rent

7.
Article 4 PILOT Payments, Expense Payments CAM Payments, solely with respect to
Articles 4.02 A, C, the penultimate and last paragraph of D, E, F, G, H, I ,
4.03 B, C, D, E, F, 4.04 A, B, C, 4.05 A, B, C, D, E, F

8.
5.01 Permitted Use, solely with respect to any infirmary, health or fitness
center, childcare, test kitchens, employee kitchens, cafeterias, serveries and
dining rooms and any references to the Basic Construction and the third to last
and penultimate sentences thereof.

9.
Article 5.04 Licenses and Permits, solely with respect to the last sentence
thereof

10.
6.01 Services and Equipment solely with respect to the following: Section
6.01(A)(1) except for clause (ii) of the first sentence thereof, which shall be
deemed incorporated herein; Section 6.01(A)(2); Section 6.01(A)(3) solely with
respect to the last sentence of the first







WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







paragraph and clauses (a) and (b) thereof; Section 6.01(B)(1) solely with
respect to any references to kitchens, cafeterias or dishwashers and the third
sentence thereof; Section 6.01(C) solely with respect to clauses (1) and (2);
Section 6.01(D) solely with respect to any references to kitchens, cafeterias,
or dishwashers (except serving a pantry); Section 6.01(H) except for the first
sentence thereof up to and including the word “facilities” which shall be deemed
incorporated herein and the last sentence thereof; Section 6.01(I) solely with
respect to the last sentence thereof; Section 6.01(K) solely with respect to the
references to Tenant’s Work; Section 6.01(M) Section; 6.01 (O); Section 6.01 (P)
11.
6.05 solely with respect to the penultimate sentence and the last sentence
thereof

12.
6.06 Condenser Water

13.
6.07 Fire Stairs

14.
6.08 Interruption of Services

15.
7.01 Electric Services solely with respect to the last sentence of clause (a)
and with respect to clauses (c) and (g).

16.
7.02 solely with respect to the parenthetical in the third sentence thereof;
“(not to be unreasonably withheld, delayed or conditioned and to be deemed
granted if not denied



34


within ten (10) Business Days after request therefor, provided that (i) Tenant
shall have
given Landlord a reminder notice, which may be given at any time after the date
which is
five (5) Business Days after receipt of such reminder notice, and (ii) Landlord
fails to respond to such request for consent within five (5) Business Days after
receipt of such reminder notice)”.
17.
7.04 Electric Rates, solely with respect to clause (c) thereof

18.
7.09 Submeter Accuracy Check

19.
Article 8 Assignment, Subletting and Mortgaging







WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







20.
Article 9 Subordination, Non-Disturbance, Estoppel Certificate

21.
10.01 Work by Landlord except with respect to the first sentence thereof which
shall be deemed incorporated herein

22.
10.02 solely with respect to the term renewed and the parenthetical “(or if the
term is renewed and such renewal is revoked by Tenant as set forth in section
38.05B hereof)”

23.
10.03 Additional Conditions solely with respect to the penultimate sentence
thereof

24.
10.04 Restrictions upon Landlord

25.
11.03 Compliance by Landlord, it being understood that such obligations and
indemnification shall remain the sole obligations of Prime Lessor

26.
13.04 Miscellaneous Restrictions, solely with respect to the following: Section
13.04(G) solely with respect to the third sentence thereof; Section 13.04(J)
with respect to any reference to “change of use” and it being understood that
(x) such obligations in Section 13.04(J) of the Lease shall remain the sole
obligation of Prime Lessor, (y) any rent abatement pursuant to Section 13.04(J)
of the Lease is subject to Article 12(i) of this Sublease and (z) any
reimbursement of costs shall be paid to Subtenant to the extent the Sublandlord
actually receives same from Prime Lessor.

27.
13.05 Charges and Other Restrictions, solely with respect to the references to
Tenant’s Work and section (D) thereof

28.
13.06 Arbitration

29.
14.01(B) Self Help Rights

30.
14.02 (B) Offset Right

31.
15.02 Force Majeure solely with respect to any reference to the Work Letter.

32.
15.04 No Recourse to Principals of Landlord







WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







33.
15.05 Recourse to Principals of Landlord

34.
16.09 Landlord’s Insurance (except as provided in Article 12(i) of this Sublease

35.
22.02 (A) Holdover Charges

36.
Article 23 Definition of Landlord

37.
Article 24 Notices

38.
Article 25 Arbitration

39.
Article 27 Broker

40.
Article 32.13

41.
Article 32.21 Bicycles, it being understood that all obligations and liabilities
shall remain the sole obligations and liabilities of Prime Lessor.

42.
32.26 Management Committee

43.
32.27 Net Lease and REOA



35


44.
34.01 Representations by Landlord

45.
34.02 Removal of Hazardous Material solely with respect to the third,
penultimate and final sentence thereof

46.
Article 37 Expansion Options

47.
Article 38 Renewal Option

48.
Article 40 Satellite Antenna

49.
Article 41 Name and Signage Rights

50.
Article 42 Cafeteria, Kitchen, Servery, Test Kitchens and Private Dining
Facility

51.
Article 43 Subgrade Lobby







WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







52.
Article 44 Main Lobby Reception Desks

53.
Article 45 Newsstand

54.
Article 46 Building Restrictions on Other Tenants

55.
Article 48 Pedestrian Access and Vehicular Management

56.
Article 49 Memorandum of Lease

57.
Article 51 Delayed Delivery Indemnity Agreement and Lease Takeover Agreement

58.
Article 52 Port Authority Agreement

59.
Article 53 Tenant Guaranty

60.
Article 54 Vehicular Access

61.
Article 56 Governmental Incentives



Excluded Exhibits:


B, E, F, I, J, L,R, T, Y, CC, DD, FF, GG, II, MM, OO, PP, SS, TT, UU, VV,


Ancillary Lease Documents:


•
Delayed Delivery Indemnity Agreement

•
Agreement between PANYNJ and Tenant

•
Non-Disturbance & Attornment Agreement between The Port Authority and Tenant

•
Lease Takeover Agreement

•
REOA Recognition Agreement

•
Tenant Estoppel Statement

•
Notice from Tenant to 4 TS



Miscellaneous:








WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







•
Letter of Intent

•
Letter Agreement

•
Letter from Port Authority to Tenant

•
Escrow Letter

•
Port Authority Memorandum; and

•
Government Incentives Documents



36




EXHIBIT C


Form of Letter of Credit


[LETTERHEAD OF ISSUING BANK]
Irrevocable Letter of Credit No. ______________
AMOUNT:  [$_________]
ISSUANCE DATE:  _________________
EXPIRATION DATE:  [ONE YEAR FROM ISSUANCE]
BENEFICIARY:
Advance Magazine Publishers Inc.
D/B/A Condé Nast
One World Trade Center
Uniondale, New York 10048


Re:         IRREVOCABLE LETTER OF CREDIT
Applicant's Name:          [Name of Subtenant]
Property Address:          One World Trade Center
New York, New York
Ladies and Gentlemen:






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







We hereby establish in your favor our Irrevocable Letter of Credit No.
___________, in the amount of [_________________], which is unconditionally
available for payment by your draft at sight.
It is a condition of this Letter of Credit that it shall be deemed to be
automatically extended for a period of one (1) year from the present or any
future expiration date unless we shall notify you by written notice mailed by
certified mail, return receipt requested, at least 60 days prior to such
expiration date that we elect not to renew for such additional period.  In the
event we elect not to renew, the amount of this Letter of Credit is available
for payment of your draft credit at sight.
We hereby engage with you that your drawings in conformity with the terms of
this Letter of Credit will be duly honored upon presentation of your sight draft
in the form of Exhibit A attached hereto at our office at [__________________,
New York, New York] or via email at [ ________________] and will be honored on
the Banking Day (as hereinafter defined)
37
received if presented at such office prior to 2:00 P.M.  All drafts presented at
such office after
2:00 P.M. will be duly honored on the next Banking Day.  For the purposes
hereof, "Banking Day" means a day of the year on which banks in New York, New
York are not required or authorized, by applicable law, to close.
This Letter of Credit is payable in multiple drafts and may be transferred by
you without charge, such transfer request in the form attached hereto in the
attached Exhibit.  Any costs or expenses of any transfer, including any transfer
fee, shall be for the account of the Applicant, and the receipt of any such
costs or expenses shall not be a condition to such transfer.
If a demand for payment made by you hereunder does not, in any instance, conform
to the terms and conditions hereof, we will notify you on the day of
presentation [by facsimile to __________________] stating the reasons therefor
and advising you that we are holding the documents presented at your disposal or
are returning them to you, as you may elect by notice to us in writing.  Upon
being notified that the purported presentation was not effected in conformity
with this Letter of Credit, you may attempt to correct any such nonconforming
demand for payment.
Except as expressly stated herein, this undertaking is not subject to any
agreements, requirements or qualifications.  Our obligation under this Letter of
Credit is our individual obligation and is in no way contingent upon
reimbursement with respect thereto, or upon our ability to perfect any lien,
security interest or any other reimbursement.  This Letter of Credit is not
subject to offset of any kind by the Issuer, whether for claims against you, the
Applicant or any other person or entity,






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







regardless of how such claims arise.  This Letter of Credit may not be revoked
or amended without your written approval and shall remain in full force and
effect until it expires in accordance with the terms hereof.
If Applicant becomes a debtor in a case under title 11 of the United States Code
(the “Bankruptcy Code”), or in any other insolvency or similar proceeding, the
obligations of Issuer to You hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended, stayed, terminated or otherwise affected by
reason thereof or by reason of any provisions of the Bankruptcy Code (including,
but not limited to, sections 362 and 502(b) of the Bankruptcy Code), or the
provisions of any other insolvency or similar law.
Except as set forth herein, this Letter of Credit is subject to the
International Standby Practices–ISP98, International Chamber of Commerce
Publication 590 (“ISP”) and as to








38
matters not governed by the ISP, shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.
Sincerely yours,
[_____________________ BANK]


By_________________________
Its:_________________________










WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







































39
Exhibit A TO LETTER OF CREDIT




For value received
Pay at sight by wire transfer in immediately available funds to
__________________ the sum of U.S. ___________________ Dollars ($__________)
drawn under Irrevocable Letter of Credit No. _________________ dated
______________ ___, 201__ issued by __________________.
To:      [Issuer Of Letter Of Credit]
New York, New York






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------













































40


Exhibit B to LETTER OF CREDIT
                                 






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







                      TRANSFER REQUEST OF [BANK] IRREVOCABLE STANDBY   
                                                        LETTER OF CREDIT NUMBER:
            
                                                                            
TO:  [BANK]                                                                   
DATE:______________________________                                                
        
        [BANK ADDRESSES]
                                       
                                                                            
FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY OF THE ABOVE DESCRIBED LETTER OF
CREDIT (THE "TRANSFEROR") HEREBY IRREVOCABLY TRANSFERS ALL ITS RIGHTS UNDER THE
LETTER OF CREDIT AS AMENDED TO THIS DATE (THE "CREDIT") TO THE FOLLOWING
TRANSFEREE (THE "TRANSFEREE"):


 ______________________________________________________________________ 
                             NAME OF TRANSFEREE
                                             
 _______________________________________________________________________  
                                  ADDRESS
                                           
BY THIS TRANSFER, ALL RIGHTS OF TRANSFEROR IN THE LETTER OF CREDIT ARE
TRANSFERRED TO THE TRANSFEREE, AND THE TRANSFEREE SHALL BE THE SOLE BENEFICIARY
OF THE LETTER OF CREDIT, POSSESSING ALL RIGHTS PERTAINING THERETO, INCLUDING,
BUT NOT LIMITED TO, SOLE RIGHTS RELATING TO THE APPROVAL OF ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE.  YOU ARE HEREBY IRREVOCABLY INSTRUCTED TO ADVISE FUTURE
AMENDMENT(S) OF THE LETTER OF CREDIT TO THE TRANSFEREE WITHOUT THE TRANSFEROR’S
CONSENT OR NOTICE TO THE TRANSFEROR.


ENCLOSED ARE THE ORIGINAL LETTER OF CREDIT AND THE ORIGINAL(S) OF ALL AMENDMENTS
TO DATE. 
 
THE TRANSFEROR WARRANTS TO YOU THAT THIS TRANSFER AND THE TRANSACTION(S)
HEREUNDER WILL NOT CONTRAVENE ANY FEDERAL LAWS OR REGULATIONS OF THE


41


UNITED STATES NOR THE LAWS OR REGULATIONS OF ANY STATE THEREOF.  PLEASE
NOTIFY THE TRANSFEREE OF THIS TRANSFER AND OF THE TERMS AND CONDITIONS OF






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







THE LETTER OF CREDIT AS TRANSFERRED.  THIS TRANSFER WILL BECOME EFFECTIVE UPON
[BANK] WRITTEN NOTIFICATION TO THE TRANSFEREE THAT SUCH TRANSFER WAS EFFECTED.
 
 
_____________________________________________
         (TRANSFEROR'S NAME)                       
             
                                                                           
BY:___________________________________________             
 
PRINTED NAME:________________________________


TITLE:_________________________________________


PHONE NUMBER:________________________________
        
                                                                                                                                        
THE BANK SIGNING BELOW GUARANTEES THAT THE TRANSFEROR'S SIGNATURE IS GENUINE AND
THAT THE INDIVIDUAL SIGNING THIS TRANSFER REQUEST HAS THE AUTHORITY TO DO SO:
 
 
_______________________________________________
                    (BANK'S NAME)


BY:____________________________________________


PRINTED NAME:_________________________________


TITLE:__________________________________________


42






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------









[A CORPORATE NOTARY ACKNOWLEDGMENT OR A CERTIFICATE OF AUTHORITY WITH CORPORATE
SEAL IS ACCEPTABLE IN LIEU OF A BANK GUARANTEE]
















































































43






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------











EXHIBIT C -1


BNY MELLON NATIONAL ASSOCIATION
LETTER OF CREDIT


(on The Bank of New York Mellon letterhead)


OUR REF. NO.             DATE:
S________                    ____________ 20__


BENEFICIARY:                    APPLICANT:


ADVANCE MAGAZINE PUBLISHERS INC.    [Applicant name/address)
D//B/A CONDE NAST
ONE WORLD TRADE CENTER
NEW YORK, NY 10018


GENTLEMEN/LADIES:


OUR REFERENCE NO.         S________


ACCOUNT OF:            [Applicant name/address]




AVAILABLE WITH:
THE BANK OE NEW YORK MELLON

BY PAYMENT


DRAFTS AT SIGHT


DRAWN ON THE BANK OF NEW YORK
MELLON
TO THE EXTENT OF AMOUNT:    ***USD1,267,029.00***






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------









44
EXPIRY DATE:            ___________, 20__ [TBD or one year from issuance]
PLACE OF EXPIRY:        OUR COUNTERS


ADDITIONAL DETAILS:


WE HEREBY ISSUE IN FAVOR OF ADVANCE MAGAZINE PUBLISHERS INC. (THE “BENEFICIARY”)
OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. S________ (THE “LETTER OF CREDIT”)
FOR THE ACCOUNT OF [Applicant name] (THE “APPLICANT”) FOR AN AGGREGATE AMOUNT UP
TO USD1,267,029.00 (ONE MILLION TWO HUNDRED SIXTY-SEVEN THOUSAND TWENTY-NINE AND
00/100 UNITED STATES DOLLARS) AVAILABLE BY YOUR DRAFTS AT SIGHT DRAWN ON THE
BANK OF NEW YORK MELLON ACCOMPANIED BY A WRITTEN DATED STATEMENT PURPORTEDLY
SIGNED BY ONE OF YOUR AUTHORIZED REPRESENTATIVE STATING:


“THE UNDERSIGNED, BEING THE BENEFICIARY (“BENEFICIARY”) (OR A DULY AUTHORIZED
REPRESENTATIVE THEREOF) OF THE LETTER OF CREDIT, HEREBY DEMANDS PAYMENT FROM YOU
IN THE AMOUNT OF [AMOUNT IN WORDS] US DOLLARS ( ) UNDER THE LETTER OF CREDIT.”


ALL DRAFT(S) MUST BE MARKED “DRAWN UNDER THE BANK OF NEW YORK MELLON LETTER OF
CREDIT NO. S________ DATED _________, 20__.”


THIS LETTER OF CREDIT EXPIRES AT THIS OFFICE AT OUR CLOSE OF BUSINESS ON
__________, 20__ [TBD or one year from issuance]; PROVIDED, HOWEVER, THAT IT IS
A CONDITION OF THIS LETTER OF CREDIT THAT IT WILL BE AUTOMATICALLY EXTENDED,
WITHOUT AMENDMENT, FOR SUCCESSIVE PERIODS OF ONE YEAR EACH TO ___________, 20__,
AND SUBSEQUENTLY AUTOMATICALLY EXTENDED FOR A PERIOD OF LESS THAN ONE YEAR TO A
FINAL EXPIRY DATE OF MARCH 31, 2030, UNLESS WE NOTIFY YOU IN WRITING BY
OVERNIGHT COURIER AT YOUR ADDRESS SET FORTH ABOVE (OR AT SUCH OTHER ADDRESS AS
IS PROVIDED IN WRITING BY YOU TO US AT OUR OFFICE SPECIFIED BELOW) AT LEAST
SIXTY (60) DAYS PRIOR TO SUCH EXPIRY DATE THAT WE ELECT NOT TO FURTHER EXTEND
THIS LETTER OF CREDIT. HOWEVER, IN NO EVENT WILL THIS LETTER OF CREDIT BE
EXTENDED MARCH 31, 2030. UPON RECEIPT OF SUCH NOTICE, YOU MAY DRAW ON THIS
LETTER OF CREDIT, UP TO THE UNUSED BALANCE, BY PRESENTATION OF YOUR SIGHT DRAFT
DRAWN ON THE BANK OF NEW YORK MELLON ON OR BEFORE THE THEN EXPIRY DATE HEREOF.
PARTIAL AND MULTIPLE DRAWINGS UNDER THIS LETTER OF CREDIT ARE PERMITTED.
FURTHERMORE, ANY DRAWING CONFORMING WITH THE TERMS AND CONDITIONS OF THIS LETTER
OF CREDIT WILL AUTOMATICALLY REDUCE THE AMOUNT AVAILABLE UNDER THIS LETTER OF
CREDIT AT THE TIME OF SUCH DRAWING, AND ALL SUBSEQUENT TIMES.


THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART AND MAY BE
TRANSFERRED MULTIPLE TIMES. SHOULD THE BENEFICIARY HEREOF DESIRE TO TRANSFER,
SUCH TRANSFER WILL BE SUBJECT TO THE RETURN TO US OF THE ORIGINAL OF THIS LETTER
OF CREDIT AND ANY AMENDMENTS HERETO ACCOMPANIED BY BENEFICIARY'S WRITTEN
INSTRUCTIONS ON THE ENCLOSED FORM. NOTWITHSTANDING THE FOREGOING, UNDER NO
CIRCUMSTANCES SHALL THIS LETTER OF CREDIT BE TRANSFERRED TO ANY PERSON OR ENTITY
WITH WHICH U.S. PERSONS OR ENTITIES ARE PROHIBITED FROM CONDUCTING BUSINESS
UNDER U.S. FOREIGN ASSET CONTROL REGULATIONS AND OTHER APPLICABLE U.S. LAWS AND
REGULATIONS. APPLICABLE TRANSFER






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







CHARGES ARE FOR THE ACCOUNT OF THE APPLICANT. AFTER ANY TRANSFER OF THIS LETTER
OF CREDIT, ALL REFERENCES IN THIS LETTER OF CREDIT TO ‘YOU’ AND ‘YOUR’ SHALL BE
REFERENCES TO THE TRANSFEREE IN RESPECT OF SUCH TRANSFER.
45




PRESENTATION OF DRAFTS (AND DOCUMENTS) MUST BE MADE TO US AT BNY MELLON CENTER,
500 GRANT STREET-SUITE 1162, PITTSBURGH, PENNSYLVANIA 15258-0001, ATTENTION:
MANAGER, STANDBY LETTER OF CREDIT DEPARTMENT (OR TO SUCH OTHER ADDRESS AS WE
SHALL NOTIFY YOU IN WRITING), BY MAIL OR COURIER DELIVERY, IN PERSON, OR BY FAX
TRANSMISSION TO 732-667-6383 (OR TO SUCH OTHER FACSIMILE NUMBER AS WE SHALL
NOTIFY YOU IN WRITING). IF PRESENTATION IS MADE BY FAX TRANSMISSION, SUCH FAX
TRANSMISSION MUST BE CONFIRMED BY TELEPHONE TO US AT 412-234-6882 (OR TO SUCH
OTHER TELEPHONE NUMBER AS WE SHALL NOTIFY YOU IN WRITING) AND YOUR DRAFT(S) AND
DOCUMENT(S) MUST BE PRECEDED BY A COVER LETTER THAT STATES:


“URGENT. STANDBY DRAW. IMMEDIATE ATTENTION REQUIRED.”]
                                                  
WE HEREBY AGREE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED IF PRESENTED TO US AT OUR
ADDRESS/FAX NUMBER STATED ABOVE ON OR BEFORE OUR CLOSE OF BUSINESS ON THE ABOVE
MENTIONED EXPIRY DATE OR ANY AUTOMATICALLY EXTENDED EXPIRY DATE AS HEREINABOVE
PROVIDED.


DRAFTS/DOCUMENTS MUST BE PRESENTED IN ENGLISH.


PRESENTATION OF DOCUMENT(S) THAT ARE NOT IN COMPLIANCE WITH THE APPLICABLE
ANTI-BOYCOTT, ANTI-MONEY LAUNDERING, ANTI-TERRORISM, ANTI-DRUG TRAFFICKING,
ECONOMIC SANCTIONS AND SIMILAR LAWS AND REGULATIONS IS NOT ACCEPTABLE.
APPLICABLE LAWS VARY DEPENDING ON THE TRANSACTION AND MAY INCLUDE UNITED
NATIONS, UNITED STATES AND/OR LOCAL LAWS.




OUR OBLIGATION UNDER THIS LETTER OF CREDIT IS OUR INDIVIDUAL OBLIGATION AND IS
IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO OR UPON OUR ABILITY
TO PERFECT ANY LIEN, ANY SECURITY INTEREST OR ANY OTHER REIMBURSEMENT.


SUBJECT TO THE TERMS HEREIN, THIS LETTER OF CREDIT MAY NOT BE AMENDED, CHANGED
OR MODIFIED WITHOUT THE EXPRESS WRITTEN CONSENT OF THE BENEFICIARY.


EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (“ISP98”), INTERNATIONAL CHAMBER
OF COMMERCE PUBLICATION NO. 590, AND AS TO MATTERS NOT GOVERNED BY ISP98, WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.


                
YOURS VERY TRULY,
                      
 


AUTHORIZED SIGNATURE






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







46


EXHIBIT D


FF&E


[SEE ATTACHED]










































WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------











47




EXHIBIT E
INTENTIONALLY OMITTED
































WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------

















48


EXHIBIT F
SUBTENANT’S WORK
















49


EXHIBIT G
COMPETITORS LIST






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------







List of Specific Competitors




1.
Time Inc.

2.
Hachette

3.
Hearst

4.
Meredith Corporation

5.
Bonnier

6.
Readers Digest

7.
Glam Media

8.
Martha Stewart

9.
Huffington Post





















50






WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------









EXHIBIT H


SIGNAGE












































WEIL:\96891714\1\13803.0006

--------------------------------------------------------------------------------













51






WEIL:\96891714\1\13803.0006